Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 1 of 99 PageID #: 21904


                                                                             1


 1                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
 2
      - - - - - - - - - - - -         X
 3
     UNITED STATES OF AMERICA,        :      15-CR-637(KAM)
 4
                 Plaintiff ,          :
 5                                           United States Courthouse
              -against-               :      Brooklyn, New York
 6
     EVAN GREEBEL,                    :
 7                                           November 14, 2017
                 Defendant.           :      5:15 o'clock p.m.
 8
      - - - - - - - - - - - -         X
 9
                         TRANSCRIPT OF DAUBERT HEARING
10                   BEFORE THE HONORABLE KIYO A. MATSUMOTO
                          UNITED STATES DISTRICT JUDGE.
11
     APPEARANCES:
12
     For the Government:              BRIDGET M. ROHDE
13                                    Acting United States Attorney
                                      BY: ALIXANDRA E. SMITH
14                                        DAVID PITLUCK
                                          DAVID K. KESSLER
15                                    Assistant United States Attorneys
                                      271 Cadman Plaza East
16                                    Brooklyn, New York

17   For the Defendant:               GIBSON DUNN & CRUTCHER
                                      200 Park Avenue, 48th Floor
18                                    New York, New York

19                                    BY: REED M. BRODSKY, ESQ.
                                          RANDY MASTRO, ESQ.
20                                        WINSTON Y. CHAN, ESQ.
                                          MYLAN LEE DENERSTEIN, ESQ.
21                                        JOSHUA E. DUBIN, ESQ.
                                          GRACE TSOU, ESQ.
22
     Court Reporter:                  Charleane M. Heading
23                                    225 Cadman Plaza East
                                      Brooklyn, New York
24                                    (718) 613-2643

25   Proceedings recorded by mechanical stenography, transcript
     produced by computer-aided transcription.


                    CMH       OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 2 of 99 PageID #: 21905


                                                                              2


 1                (In open court - jury not present.)

 2                THE COURT:   So, this is a separate matter, the same

 3   case but not part of the trial transcript.          It is a Daubert

 4   hearing on the defense's proposed expert and his name is Mr.

 5   Alan Johnson.

 6                Are you ready to proceed, Mr. Chan?

 7                MR. CHAN:    Yes.

 8                Can we take a five-minute break to set up.         We

 9   didn't take a bathroom break all afternoon.

10                THE COURT:   Okay.

11                (Recess taken.)

12                MR. KESSLER:    So this is a separate proceeding in

13   this case?

14                THE COURT:   Yes.

15                MR. KESSLER:    To the extent exhibits are being

16   entered, my understanding is these are not exhibits that would

17   go to the jury or anything like that, they are just exhibits

18   for purposes of the record of this hearing; is that right?

19                THE COURT:   Yes.    Any exhibits that may be admitted

20   here would have to be separately admitted at trial.

21                The rules of evidence are a little looser in this

22   kind of hearing, am I correct?

23                MR. KESSLER:    Yes, I think it is much closer to --

24   it's like a suppression hearing.

25                MR. CHAN:    That's fine, Your Honor.      Ready to start



                                       MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 3 of 99 PageID #: 21906


                              Johnson - direct - Chan                        3


 1   whenever you are.

 2               THE COURT:    I am ready.

 3               MR. CHAN:    Defense calls, Mr. Johnson.

 4               THE COURT:    Sir, would you raise your right hand.

 5               (Witness sworn.)

 6               THE COURT:    Please have a seat.      State and spell

 7   your full name for the record.        Thank you.

 8               THE WITNESS:     Alan M. Johnson.      A-L-A-N, M,

 9   J-O-H-N-S-O-N.

10               THE COURT:    Please proceed, Mr. Chan.

11   ALAN M. JOHNSON,

12         called by the Defendant, having been duly

13         sworn, was examined and testified as follows:

14   DIRECT EXAMINATION

15   BY MR. CHAN:

16   Q     Good evening, sir.

17   A     Good evening.

18   Q     What do you do for a living?

19   A     I am a compensation consultant.

20   Q     What does that mean?

21   A     I advise corporations on their compensation programs, the

22   amount of compensation, if it's market competitive, plus the

23   design and characteristics of the different programs.

24   Q     How long have you done that?

25   A     My entire professional career, 37 years.



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 4 of 99 PageID #: 21907


                              Johnson - direct - Chan                        4


 1   Q       Since you graduated from school?

 2   A       Since I graduated from school.

 3   Q       What education background do you have?

 4   A       I have an M.B.A. from the University of Chicago.         I

 5   studied graduate economics from the University of Virginia and

 6   I have a B.A. from the University of Florida.

 7   Q       Have you worked for a number of different organizations

 8   since school?

 9   A       I did.   Before forming my own firm 25 years ago, I worked

10   for several the larger well-known compensation and human

11   resources consulting firms.

12   Q       What is the name of your own firm?

13   A       Johnson Associates.

14   Q       How big is it?

15   A       Ten people.

16   Q       Approximately how much business do you do a year?

17   A       We usually advise about 100 to 125 or 130 clients in a

18   year.

19   Q       Where are you based?

20   A       New York City.

21   Q       Where do your clients come from geographically speaking?

22   A       Most of them the United States, across the United States,

23   but we have some foreign clients as well.

24   Q       Are your clients companies, people or both?

25   A       Almost all of our work is companies rather than



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 5 of 99 PageID #: 21908


                             Johnson - direct - Chan                         5


 1   individuals.     We do -- occasionally we will do an individual,

 2   but it is almost always corporations, companies.

 3   Q     The companies, are they public or private?

 4   A     They would be both.

 5   Q     Do you specialize in one versus the other?

 6   A     We probably do slightly more private firms than public

 7   firms, but essentially about equal.

 8   Q     And going back to executive compensation consulting, what

 9   would you say are sort of the main areas of your work?

10   A     We spend a lot of time on the amounts of compensation,

11   that's probably, if I were to guess, 40 percent of our work

12   and the other 60 percent is around designs.          It would be

13   annual and long-term incentive plans, looking at different

14   kinds of agreements, employment agreements, but all kinds of

15   structures and programs.       So it is probably 40 percent data

16   and roughly 60 percent kind of the design of different

17   programs.

18   Q     With respect to when an executive comes to work for a

19   company, do you get involved in that side of things?

20   A     Sometimes we do.     When our clients, particularly a

21   senior, a highly paid executive, we will get involved in

22   perhaps both the amount of compensation and also we will often

23   provide an opinion on the design, if there is an agreement.

24   Q     So when you refer to design, what are you talking about?

25   A     The elements.     If there's an employment agreement or an



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 6 of 99 PageID #: 21909


                             Johnson - direct - Chan                         6


 1   economic agreement, often will be asked to provide an opinion:

 2   Are these terms competitive?        Are they generous?     Which ones

 3   are generous or more frugal when someone is coming in.

 4   Q     Who are you giving that opinion to about the potential

 5   employment agreement?

 6   A     It could be senior executives.        It could be, for example,

 7   the head of human resources at a big company.          It could be the

 8   chief executive, or if they're hiring a very senior executive,

 9   it might be the compensation committee, the board of

10   directors.

11   Q     Have you done work for both sides, for the executives

12   that are being hired and for the board itself?

13   A     We rarely get involved in representing the individuals,

14   so it would be -- almost all of it would be representing

15   either the company or the board.

16   Q     Do you work with counsel in those situations?

17   A     Almost always.

18   Q     Counsel for who?

19   A     Well, often will be part of the team that's negotiating

20   with an incoming executive, he'll usually have his own

21   attorney.    We will either be working with outside counsel to

22   the company or the general counsel.         He works up the different

23   legal terms.

24   Q     In your 37 years in the field, approximately how many

25   executive employment agreements have you reviewed?



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 7 of 99 PageID #: 21910


                             Johnson - direct - Chan                         7


 1   A     Well, that's a broader question than you asked.

 2   Thousands.    Maybe tens of thousands, but well in the

 3   thousands.

 4   Q     Of those, how many did you advise on?

 5   A     Either high hundreds or 1,000, maybe.

 6   Q     And included in that would be public companies too;

 7   right?

 8   A     Yes.

 9   Q     Now, switching from the beginning of hiring somebody to a

10   company to when you are terminating somebody from the company,

11   does your consulting work have you involved in the termination

12   of an executive?

13   A     Yes.   Yes, we do.

14   Q     How so?

15   A     Well, many, many times the termination of the senior

16   executive is fraught with economic and disturbance-type

17   issues.    People -- either the board or senior management will

18   again ask our opinions on whatever agreements are going to

19   come up with, particularly the economics, how much economics

20   is the individual going to be receiving as they leave, are

21   there restrictive covenants, is the company concerned about

22   non-compete or     non-solicit or other covenants.        Often, it's a

23   back and forth between the counsel representing the

24   individual, the company and we're sometimes in the middle.

25   Q     How many times would you estimate you've been involved in



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 8 of 99 PageID #: 21911


                             Johnson - direct - Chan                           8


 1   providing consulting in connection with an executive being

 2   dismissed or separated from a company?

 3   A     At least hundreds of times, if not more.

 4   Q     Who are you usually advising in that context?

 5   A     It will be -- in almost all cases it will be representing

 6   the company, either working with outside counsel but often it

 7   is outside counsel and the general counsel of the company, but

 8   it could also involve the board or CEO.

 9   Q     Earlier you described that moment in time when a company

10   is seeking to potentially dismiss an executive, I think the

11   word you used was potentially distraught.          Was that the word

12   you used?

13   A     That's a good word.      I'm not sure that's the one I used.

14   That's fair.

15   Q     Can you explain more and expand on that topic, please?

16   A     Well, it's usually a very emotional chaotic period.           You

17   are trying to often bring in a new executive or promote

18   somebody, a parting executive is obviously distressed.            Often

19   you want to get the individual to leave in a reasonable state.

20   You may be concerned about reputational risk.          You may be

21   concerned about trade secrets or business secrets.           You don't

22   want to be sued.

23               Often with senior executives you want this to go as

24   smoothly as you can.      There can be threats or implicit threats

25   of litigation or badmouthing the company, disparagement or



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 9 of 99 PageID #: 21912


                             Johnson - direct - Chan                         9


 1   other types of issues.      So companies are -- clients are quite

 2   sensitive to the parting executive and trying to have this go

 3   reasonable smoothly.

 4   Q     You referenced the potential for litigation.          Why is that

 5   a potential issue in connection with a departing executive?

 6   A     Well, I think most, or many senior executives will retain

 7   an attorney and the individual may believe he has claims or at

 8   least he will asserts claims, he may believe there is age

 9   discrimination, sex discrimination, whistleblower issues, a

10   variety of state and local types of things that he may decide

11   that he's going to assert and the company in almost all cases

12   doesn't want that to happen.

13   Q     Can that include issues in connection with the person's

14   employment agreement?

15   A     Sure.   Depending on how well the document is written, it

16   may not provide a basis for that type of termination, that the

17   company may not have given notice.          There could be all types,

18   both small and large issues that the company is concerned about.

19   Q     And in these situations, are we talking mostly about a

20   situation where there is an involuntary separation by the

21   executive?

22   A     In most cases we are talking involuntary, but many times

23   there is a gray area.      Sometimes voluntary is halfway kind of

24   being pushed out the door.       So there's -- there can be a

25   bright line between voluntary and voluntary, but often there



                                     MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 10 of 99 PageID #: 21913


                             Johnson - direct - Chan                         10


  1   is a fair amount in the middle.

  2   Q     And in the consulting work that you have done for your

  3   clients, have you taken -- have you advised companies to take

  4   steps to deal with the potential litigation risks that come

  5   with a separating executive?

  6   A     Well, again, I'm not a lawyer, but working with counsel,

  7   we will try to ascertain what they're concerned about, what

  8   issues they believe are important to them and try to -- try to

  9   have an economically viable agreement that protects the

10    company for the things they're worried about.

11    Q     And do these things usually end up in an agreement?

12    A     Almost always end up in some type of agreement.

13    Q     Are there more common types of agreement that you have

14    experience with in the executive separation context?

15    A     The most common would be a simple release for some

16    economics that we -- you would have -- again, you'd have a

17    release, you would have a bunch of covenants that go along

18    with that and then there would be usually a series of payments

19    for getting that release and agreeing not to sue or other

20    factors.

21    Q     Are those sometimes called settlement agreements?

22    A     Could be called a settlement agreement.

23    Q     What are the release provisions like in those agreements

24    in your experience?

25    A     They're almost always very broad.



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 11 of 99 PageID #: 21914


                             Johnson - direct - Chan                         11


  1   Q     Why is that?

  2   A     I think most clients believe they don't want to revisit

  3   this, this is usually painful enough that they don't want to

  4   have to come back and have a different agreement with an

  5   individual.    So I guess I observed for a very long time people

  6   want to settle this once and for all, any claims they know

  7   about or claims that they're not even aware of yet they want

  8   to do this just once.

  9   Q     Have you been involved in situations where the companies

10    that you're advising need to resort to something more than

11    just a settlement agreement?

12    A     Yes.    Absolutely.

13    Q     Can you please describe those circumstances?

14    A     It -- they may decide that a settlement agreement is not

15    enough.   The individual may negotiate something that they're

16    not comfortable providing just for a settlement agreement.

17    They may go down the road of a consulting agreement or other

18    feature they believe can justify either the board or

19    shareholders that they're willing to go beyond what would be a

20    more straightforward settlement agreement to something else,

21    which is a consulting agreement.

22    Q     In your experience, how are these consulting agreements

23    structured?

24    A     In most cases, the consulting agreement in the context

25    we're talking about, the consulting element is vague.           It says



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 12 of 99 PageID #: 21915


                                Johnson - direct - Chan                      12


  1   you must be available, it says that you must use your

  2   expertise.    There is usually very little standards for the

  3   accomplishments that you have to do.         There is almost never a

  4   statement of how much work is really required of you.           It's

  5   usually stated as a maximum, that you can't work more than --

  6   that you shouldn't work more than 20 percent of your time or

  7   be available or some other provisions.         So the consulting

  8   element of it is usually quite modest.         It provides the

  9   company some optionality for using this executive as they see

10    fit.   But really what you're trying to get is get the release,

11    what the settlement agreement would provide, perhaps some

12    enhanced covenants, non-disparagement, non-solicit,

13    non-compete, confidentiality, of course.         You are really

14    pushing for the covenants.

15                 THE COURT:    Would those covenants be in the

16    consulting agreement or the settlement agreement?

17                 THE WITNESS:    Your Honor, it will be both.      It will

18    be both.    Usually many people would start with a settlement

19    agreement, and then if that, for whatever reason wasn't

20    significant enough or they couldn't get the parties to agree,

21    they would probably go beyond that to some type of consulting

22    agreement.    In almost all cases, really what you're trying to

23    get is the covenants rather than, for example, the consulting

24    aspects.

25    Q      So in the consulting agreement it could still have a



                                       MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 13 of 99 PageID #: 21916


                             Johnson - direct - Chan                         13


  1   settlement aspect to it, is that what you're saying?

  2   A     Absolutely.

  3   Q     For lack of terminology, I will call that a

  4   consulting/settlement agreement.         If I say that, you will

  5   understand what I am talking about?

  6   A     Yes.

  7                (Continued on next page.)

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                               MDL       OCR      RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 14 of 99 PageID #: 21917


                              Johnson - direct - Chan                           14


  1   BY MR. CHAN:    (Continuing)

  2   Q     In the consulting/settlement agreement context, how many

  3   in the course of your career have you personally advised

  4   companies to enter into or not?

  5   A     I probably reviewed personally somewhere of a hundred

  6   maybe, 200 maybe.     Something like that.

  7   Q     And, in general, what do you advise your clients, the

  8   companies, can be the benefit of entering into a

  9   consulting/settlement agreement as opposed to a straight

10    settlement agreement?

11    A     Well, I think it provides the company with some

12    optionality.    They can use this individual.        Sometimes they

13    have a clear idea of what they might want to use this

14    individual for.      More often, it provides some option.         Three

15    months from now, six months from now, a year from now, there

16    may be an issue, we want their advice, we want them to help us

17    deal with an issue either internally or externally, so it

18    provides a little bit of value.

19                It also provides some optical benefits for a public

20    company.    You can put forth truthfully to your shareholders if

21    there's some value here that we're not only getting a

22    settlement, but we're getting this executive to be available

23    for a period of time to advise us if we need them.           So

24    that's -- it's a little bit of both.

25    Q     And in the context of a consulting/settlement agreement,



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 15 of 99 PageID #: 21918


                             Johnson - direct - Chan                         15


  1   which is driving that agreement, which component, the

  2   consulting component or the settlement component?

  3   A     In almost all cases, the settlement portion is by far the

  4   largest.

  5   Q     With respect to the agreements that you've been involved

  6   with, the consulting/settlement agreements, before those

  7   agreements were entered into, how typical is it that the

  8   executive in question, prior to discussing whether or not to

  9   do the settlement/consulting agreement, had already been in

10    discussions about being a consultant with the company?

11    A     That would be unusual.      It's usually not, not the first

12    thing people think about.

13    Q     Why is that?

14    A     Well, they were an executive.       They weren't a consultant.

15    Many of them have never been a consultant so it's not

16    something they thought about.       They usually -- if you're a

17    corporate executive, you're thinking of moving from one

18    corporate job to another.       That's what you've done in your

19    career, either internally or cross companies, so people don't

20    usually think about being an advisor or a consultant.           At

21    least the first thing, they don't think about that.

22    Q     In your experience, which party is it that usually raises

23    the idea of inserting a consultancy into the settlement?

24    A     Well, it's going to be a lawyer.        It's going to be a

25    lawyer for either the executive or the company.            I guess I've



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 16 of 99 PageID #: 21919


                                Johnson - direct - Chan                      16


  1   seen both.    Maybe, I would probably say it's more the -- I

  2   don't know.     It's one of the two lawyers who bring it up.

  3   Q     And then in the agreements that you had experience with,

  4   is it the case that in each and every agreement, there was an

  5   expectation that consulting work would definitely be done by

  6   the departing executive?

  7   A     No, that would be an unusual assumption.         I think in most

  8   agreements, the assumption, the working assumption is that

  9   little or no, little or no work will need to be performed.

10                 THE COURT:    That's on both sides?

11                 THE WITNESS:       On both sides.

12    Q     And, in fact, after these agreements have been entered

13    into, in your experience, how often has the actual consulting

14    provisions been invoked by the company?

15    A     That would be unusual.

16    Q     Now we're talking about these agreements in the context

17    of a departing executive.         Do you have any experience with

18    these agreements being used with respect to a departing board

19    member?

20    A     Rarely.    Rarely.

21    Q     In the instances in which you have used them, were you

22    involved in advising the board member or the company?

23    A     The company.

24    Q     Despite the fact that you used, you've seen it done less

25    in the board context, are the principles that you've



                      CMH       OCR       RMR     CRR     FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 17 of 99 PageID #: 21920


                              Johnson - direct - Chan                        17


  1   articulated any less applicable to a departing board member?

  2   A     No, it's the same, same idea.

  3   Q     What about a, in the context of a private company where

  4   you have a dispute between the founders and there's some sort

  5   of resolution as to how to deal with one sort of founder

  6   that's exiting the investment?

  7   A     Same fact pattern.

  8   Q     Do you have any experience in that situation --

  9   A     Yes.

10    Q     -- with a conflict that arises between founders of the

11    company?

12    A     Yes.

13    Q     And specifically experience where that results in a

14    settlement/consulting agreement?

15    A     Yes.

16    Q     All right.     So before I get into specific documents, as

17    an aside, have you testified before?

18    A     Yes, I have.

19    Q     As an expert?

20    A     Yes.

21    Q     What kind of expert have you testified as before?

22    A     I've testified as a compensation expert, different kinds

23    of cases, many years ago in bankruptcy court, on the different

24    programs that bankruptcy has to approve.         I've testified in

25    divorce cases and then a few cases in arbitration around pay



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 18 of 99 PageID #: 21921


                             Johnson - direct - Chan                         18


  1   disputes around, between a company and an individual.

  2   Q     But in the field of executive compensation?

  3   A     Yes.

  4   Q     Approximately how many times do you think you've

  5   testified?

  6   A     Probably about 30 times.

  7   Q     Is that in federal court and state court?

  8   A     Yes.

  9   Q     And arbitrations you've mentioned?

10    A     Yes.

11    Q     Other than -- have there been instances in which you've

12    been retained as an consulting expert but you didn't have to

13    testify but you served as an expert?

14    A     I've done that as well.

15    Q     Typically on behalf of what kind of client?

16    A     It would be that, certainly not bankruptcy court, but it

17    would be involved in either arbitration or some other dispute.

18    Q     And in connection with this matter, were you asked to

19    search for publicly available examples involving the

20    consulting/settlement agreements that we've discussed here

21    today?

22    A     Yes, yes, I was.

23    Q     And you were asked to search for examples that don't

24    involve clients, correct?

25    A     Yes.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 19 of 99 PageID #: 21922


                              Johnson - direct - Chan                        19


  1   Q     How did you go about conducting that search?

  2   A     We started -- we did a Google search to identify the kind

  3   of examples we're going to talk about, do a simple Google

  4   search, trying to come up with reasonably recognizable

  5   companies that had similar designs for their settlement

  6   consulting agreements.

  7   Q     When you say "we," you have a staff?

  8   A     I have a staff.

  9   Q     And you had a staff member assist you, with you as to the

10    search?

11    A     Yes.

12    Q     But the staff member was under your direction?

13    A     Absolutely.

14    Q     And you reviewed sort of everything that the staff member

15    did as to this public record search?

16    A     Yes.

17    Q     Did you intend for your search to be an exhaustive

18    search?

19    A     No.

20    Q     What kind of search did you intend it to be?

21    A     I think it -- examples.      I think it would be impossible

22    to do a truly exhaustive search of what we're talking about

23    just through disclosure and other rules.         I thought it would

24    be helpful to have some real world examples but it would not

25    be possible or a good idea to try to have some exhaustive



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 20 of 99 PageID #: 21923


                             Johnson - direct - Chan                         20


  1   search.

  2   Q     And so you ultimately came up with a list of nine

  3   examples of a consulting/settlement agreement?

  4   A     Yes.

  5   Q     I'm going to show you what's been marked as Government,

  6   sorry, as Defense Exhibit 119-11.

  7                Mr. Johnson, is this the list of the nine example

  8   consulting/settlement agreements you identified?

  9   A     Yes, it is.

10    Q     They all involve other companies?

11    A     Yes.

12    Q     And so can you explain to the Court what the column

13    "Filing Type" is?

14    A     It's the public source, the filings.        These companies

15    have to make filings with the government.         These are the

16    different forms they had filed with.

17    Q     Are these, in your opinion, examples of the kinds of

18    consulting/settlement agreements that you were involved in in

19    your past?

20    A     Yes.

21    Q     As a general matter, for, across these nine agreements,

22    would you say were some of the common characteristics as to

23    these consulting/settlement agreements?

24    A     Well, the consulting aspect is generally vague and where

25    it's not vague, it's, there's no real parameters about the



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 21 of 99 PageID #: 21924


                             Johnson - direct - Chan                         21


  1   work to be performed.      In a different type of consulting

  2   agreement, there would be specificity.           You are going to be

  3   working so many days a week, you are going to work on these

  4   things, you are going to review your work.          There's really

  5   none of those aspects here.       So, the consulting is either

  6   quite opaque where it's very broad and general, but there

  7   really is no parameters around the work that's going to be

  8   performed.    There's no standards.      There's really no

  9   parameters.

10                 Again, as we said, as I said earlier, it provides

11    the company some option to use this executive with the

12    expectation on both sides that it's likely not to happen, but

13    also embedded in these agreements is a significant release.

14    It can be very long and detailed.        The company wants to get a

15    release from all potential claims against itself, its

16    directors, its executives and anybody else they can think of.

17    There will be usually a number of other features, a

18    non-disparagement, confidentiality, since it's an executive it

19    may include noncompete, non-solicit.        I think several of them

20    had a provision not to sue us and on.

21                 So, it's really the focus, as we said earlier, is on

22    the covenants rather than the consulting part of the

23    agreement.

24    Q     And by covenants, you mean the settlement aspects of the

25    agreement?



                     CMH      OCR      RMR       CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 22 of 99 PageID #: 21925


                              Johnson - direct - Chan                        22


  1   A     The settlement aspects of it.

  2   Q     What about, to the extent that these agreements each has

  3   a consulting aspect to it, in general, what have you found

  4   about these agreements and the compensation that goes with the

  5   consulting aspect?

  6   A     Well, it's generally pretty significant.         Hundreds of

  7   thousands or millions of dollars to abide by this consulting

  8   agreement, you know, for relatively little expectation of

  9   relatively little work and, you know, some kind of meaningful

10    economics but, again, I think the real reality is you're not

11    paying too much probably for the consulting aspect.           You're

12    paying much more for the different releases and other

13    covenants.

14    Q     And in these agreements, are there -- is the payment of

15    the consulting fee conditioned upon the completion of any

16    amount of consulting work?

17    A     Almost never.    It, it may be that you have to be willing

18    and able or be available to do things, but there's no

19    parameters around what you must complete or the quality of

20    what you do.    And, again, going back to the expectation,

21    they're probably never going to call you.

22    Q     And that's true based on your experience dealing with

23    these agreements in your professional background?

24    A     Yes, it is.

25    Q     All right.     I'm going to give you copies of the



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 23 of 99 PageID #: 21926


                                  Johnson - direct - Chan                    23


  1   agreements but for purposes of today's hearing, I'm going to

  2   focus on one unless the Court wants me to focus on all of

  3   them.

  4                  THE COURT:    No.   You said a half an hour to 45, so

  5   choose your best one.

  6   Q       I'll distribute these to the Court afterwards, but for

  7   the purposes of today, I'd like to focus on the Tyson Foods

  8   agreement, please, which is marked as Defense Exhibit 119-15.

  9                  Mr. Johnson, this is one of the agreements you

10    identified, correct?

11    A       Yes, it is.

12    Q       What's Tyson Foods?

13    A       Big food company based in Arkansas.

14    Q       Turning your attention to the first two lines of the

15    agreement under paragraph one, did you take note of how this

16    agreement begins?

17    A       Yes.   It says you're being separated from the company as

18    of December 31, 2016 and we're going to settle and all claims

19    and issues that have been raised by you.

20    Q       What conclusions do you reach from the way this agreement

21    is structured and the language of that provision?

22    A       Well, I think going back to your terminology, it's a

23    settlement agreement.         It's a settlement agreement that also

24    has a consulting aspect, but just from the plain language,

25    there's been issues raised and we're trying to reach a



                       CMH        OCR     RMR     CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 24 of 99 PageID #: 21927


                             Johnson - direct - Chan                         24


  1   settlement.

  2   Q     In looking at paragraph two which focuses on the

  3   consideration, it talks about things like accrued but unpaid

  4   base salary, accrued but unpaid expenses, accrued vacation,

  5   accrued benefits, do you usually see provisions relating to

  6   those kinds of payments in the context of these agreements?

  7   A     Yes.    These agreements are on top of what individuals

  8   usually have.    Senior executives will have a variety of

  9   accrued benefits, compensation, long-term awards, equities,

10    options and on and on.        So this is saying that you get to keep

11    what you got and if you've fulfilled the terms here, you'll

12    get more.

13    Q     What about 2, sub I, what is that provision about in your

14    experience?

15    A     It says we're going to give you a severance benefit

16    explicitly, that if you -- we're going to pay you a million,

17    in this example, 1,175,000 a year for three years or

18    $3.5 million, you know, over three years.

19    Q     And then on the next page, it talks about other benefits

20    accruing to the departing executive.

21                 By the way, who is it in this case?

22    A     The CEO, the former CEO of Tyson Foods.

23    Q     It talks about these other benefits accruing to the CEO

24    including subsidized health care and conditional vesting of

25    equity.   Is subsidized health care usually a discussion point



                     CMH      OCR       RMR      CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 25 of 99 PageID #: 21928


                             Johnson - direct - Chan                         25


  1   in these separation agreements?

  2   A     Surprisingly it often is.

  3   Q     And what's conditional vesting of restricted stock,

  4   what's that?

  5   A     They're going beyond -- you know, you'll get to keep your

  6   restricted stock you've been awarded or a portion of it and on

  7   this page, they go through the three types of awards they had,

  8   performance shares and then they had stock options.           So it

  9   lays out the conditions on when you'll get this or how much of

10    this equity you'll actually receive.

11    Q     Why, in general, does an executive want this as part of

12    the terms of their leaving?

13    A     It can be a very significant amount of money so, and

14    often, there will be other plans, but this is just referencing

15    some of the other plans and the economics that they're going

16    to want to take or are entitled to take with them.

17    Q     So, in your experience, these provisions that go towards

18    employment benefits or other ancillary benefits that the

19    executive is getting, are those part of or separate from

20    whatever fees the executive is getting from the consulting

21    arrangement?

22    A     He's separate.     He's already got most of that already in

23    place.   Again, this type of agreement is on top of what they

24    already have.

25    Q     So, consulting money is on top of whatever financial



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 26 of 99 PageID #: 21929


                             Johnson - direct - Chan                          26


  1   benefits that he will be getting as part of his employment?

  2   A      Exactly.

  3   Q      Turning to page three which refers to the consulting

  4   provision, what term of time does this consulting arrangement

  5   provide for?

  6   A      This is a three year agreement after he departs the

  7   company.

  8   Q      And in your experience with consulting arrangements and

  9   in the separation context, what time period do you typically

10    see?

11    A      Three years is at the longer end.         I think most common is

12    probably a year, two years would be less common and three

13    years would be probably more the exception.

14    Q      When you give advice to clients about how long to have a

15    consulting arrangement with the departing executive, what kind

16    of advice do you give, in general, about the duration?

17    A      Don't pay for things you don't want or need.         If a year

18    is sufficient, only pay for a year.        Don't pay for more than

19    the company needs or wants.

20    Q      And how much does this particular agreement call for in

21    terms of the total consulting fees?

22    A      It's 2.3 million a year or 6.9 million over the

23    three year period.

24    Q      Do you see any language in this agreement that conditions

25    the payment of any of that money on the actual performance of



                     CMH      OCR      RMR       CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 27 of 99 PageID #: 21930


                             Johnson - direct - Chan                         27


  1   consulting work?

  2   A     No.

  3   Q     And is that consistent with your experience?

  4   A     Yes.

  5   Q     Turning to the definition of duties, how does this

  6   agreement define the duties of the consultant?

  7   A     Well, it's very general and broad.         You may provide

  8   advice if asked as a former CEO.        In any event, it won't be

  9   more than eight hours a week or 33 hours a month.           It doesn't

10    specify what those duties are or any standard for evaluating

11    them, any written reports.       It just says be available.       In any

12    event, it won't be very much work.

13    Q     It says you will have such duties and responsibilities as

14    assigned to you from time to time, right?

15    A     Exactly.

16    Q     And it also goes on to say that in addition to the, to

17    the cap on the time, the executive here can work at places

18    other than at the offices of the company?

19    A     Yes.

20    Q     Is that consistent with your experience with these

21    agreements?

22    A     Yes.    Usually you're not required to come into the

23    office.

24    Q     What is -- when you have provided advice on these

25    agreements, what is the reasoning that you've explained as to



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 28 of 99 PageID #: 21931


                              Johnson - direct - Chan                        28


  1   why the description of the consulting work should be more open

  2   than specific?

  3   A     Well, from a company's perspective, we are not quite sure

  4   what the issues are that you may want to utilize this

  5   individual for.      Particularly, in today's world, in a

  6   complicated regulatory legal shareholder customer environment,

  7   you could conjure up all kinds of things that you might have a

  8   remote chance of asking about.

  9               So, I think from the company's standpoint, they're

10    loathe to put down too many things that, because they don't

11    know what it's going to be, but I think the reality, they also

12    know that it's seldom or unlikely to ever actually be used.

13    From the executive standpoint, they're typically negotiating

14    for as little work as possible or no work.         They're usually

15    willing to be available, but they certainly aren't going to be

16    held to any, you know, significant standards.

17    Q     Is it fair to say the executive is more concerned about

18    what he's being paid than actually doing consulting work?

19    A     Absolutely.

20    Q     Turning to page four of this agreement, the paragraph

21    that starts, "In the event."       "In the event the consulting

22    term terminates pursuant to subsection 2 of this section, you

23    shall continue to receive installments of the consulting fee

24    through the second anniversary of the employment separation

25    date, together with a lump sum payment of 2.3 million payable



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 29 of 99 PageID #: 21932


                              Johnson - direct - Chan                        29


  1   to you on the second anniversary of the employment separation

  2   date."

  3                 What does that term mean to you?

  4   A     If you die or get disabled, you get all the money.

  5   Q     And also it refers to subsection 2 which, if you turn

  6   back the page, describes it as being the date the board

  7   notifies you that it no longer requires your provision of the

  8   consulting services for any reason.        Does it not?

  9   A     Yes.

10    Q     So, in this agreement, if the board ends the consulting

11    arrangement, the executive still gets the full payment, right?

12    A     Exactly.

13    Q     And in that circumstance, the executive would have done

14    no work for that additional balloon payment, correct?

15    A     Right.

16    Q     And is that consistent with your experience with these

17    kinds of agreements?

18    A     Yes.

19    Q     Okay.    So, and the last thing I'll point your attention

20    to is the release language which is page five, paragraph four.

21                  Do you agree with me that this is a very general and

22    open release?

23    A     Yes.

24    Q     To the extent that it provides specific examples of

25    potential statutes and claims, what kinds of statutes and



                      CMH     OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 30 of 99 PageID #: 21933


                              Johnson - direct - Chan                        30


  1   claims are at issue?

  2   A     It, I think as we talk -- again, I'm not a lawyer here

  3   but they talk about protecting older employees, so the age

  4   discrimination, all kinds of medical issues in paragraph A

  5   there.   The first paragraph goes into significant detail on

  6   who you can't sue.     So I think they, looking at this, they

  7   were trying to think of every statute conceivable they didn't

  8   want to be litigated over.

  9   Q     Is it fair to say we're talking about a circumstance

10    where the executive is being terminated against their will,

11    right?

12    A     Yes.

13    Q     All right.     So, across these other eight example

14    consulting/settlement agreements, did you see that the

15    provisions that we discussed here today and highlighted with

16    the Tyson agreement are similar with the other agreements?

17    A     Yes.

18    Q     Were you also asked to look at consulting agreements

19    related to this case?

20    A     Yes.

21    Q     I'm going to put before you -- you looked at more than

22    one, right?

23    A     Yes.

24    Q     For purposes of today, I'm going to draw your attention

25    to one of them, the agreement involving someone named Darren



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 31 of 99 PageID #: 21934


                                Johnson - direct - Chan                      31


  1   Blanton which is, for purposes of today's hearing, we'll use

  2   what's marked as DX 119-6.

  3                THE COURT:    Mr. Chan, did you want to move into

  4   evidence any of these exhibits that you've talked about so

  5   far, specifically Defense Exhibit 119-11, 119-15 and the other

  6   agreements?

  7                MR. CHAN:    Sure, I'll do that.

  8                MR. KESSLER:       Your Honor, I think, frankly, all the

  9   exhibits at the hearing should go into evidence.

10                 MR. CHAN:    We'll agree at the end that they'll all

11    go into the record.

12                 THE COURT:    Okay.    I just wanted to make sure.

13    Q     All right.     Mr. Johnson, were you asked to review a

14    number of consulting agreements at issue in this case

15    including this one I put before you?

16    A     Yes.

17    Q     And did you compare this agreement with the example

18    agreements that you collected that we just discussed?

19    A     Yes.

20    Q     Did you also compare this agreement with agreements that

21    you have experience with from your professional background?

22    A     Yes.    Yes.

23    Q     Did you develop -- did you form an opinion as to any

24    similarities, if any, between this agreement and those other

25    agreements?



                     CMH        OCR       RMR     CRR     FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 32 of 99 PageID #: 21935


                             Johnson - direct - Chan                         32


  1   A     I think the general theme is the same.         The consulting

  2   description of services is quite broad and not specific.            This

  3   is, again, as I would have generally expected.          There's

  4   compensation here for this agreement, there's a period of term

  5   which is toward the shorter end of what we talked about as the

  6   normal, but there's a significant amount of covenants here,

  7   confidentiality, non-disparagement, that I would have expected

  8   to see, you know, from these types of agreements.           Then on

  9   page four, there's a very lengthy release which is, again,

10    it's not quite as long as the one we were just looking at but

11    to my eye, seems to be a very broad general release.

12                 So, I think, I think the substance of this is

13    similar to what we were talking about before.          It's not as

14    long an agreement, but the work, the description of services

15    is very general and vague, likely not to actually, in my

16    experience, to be enforced.       There's certainly compensation

17    for this agreement and then it goes through the release and

18    all the different covenants that you would expect to see.

19    Q     So, this agreement looks like the agreements that you

20    have experience with where the driver is the settlement

21    portion as opposed to the consulting portion?

22    A     Yes.

23    Q     In fact, the agreement before you is entitled Consulting

24    Agreement and Release, correct?

25    A     Yes, it is.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 33 of 99 PageID #: 21936


                                Johnson - direct - Chan                      33


  1   Q       Did one of the nine agreements that you found as an

  2   example agreement also have that in its title?

  3   A       I think so, yes.

  4   Q       For the record that is the Renaissance Re Holdings

  5   agreement that's on the list.

  6                  Okay.   So, now I'm going to turn quickly to another

  7   topic which is on, focusing now back in time again to the

  8   instances in which executives are being employed by companies,

  9   and you testified that you had experience with the on-boarding

10    process of executives and it's true, right?          You advised on

11    the agreements that companies enter into with new executives,

12    right?

13    A       Yes.

14    Q       In the context of those agreements, do you have

15    experience when employment agreements with executives define

16    the termination for cause provisions in those employment

17    agreements in reference to the conviction for a felony of some

18    kind?

19    A       Yes.

20    Q       And what has your experience been?

21    A       That's very often included in the cause definition for

22    executive agreements.

23    Q       Do you have experience with agreements where the

24    termination for cause ground is solely based on a felony

25    conviction for some kind of felony?



                       CMH      OCR     RMR      CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 34 of 99 PageID #: 21937


                             Johnson - direct - Chan                          34


  1   A     I've seen those.     Those are less common today.       You had

  2   seen those more in the past but, yes, I have seen those.

  3   Q     Let me put what you have in front of you on the system,

  4   it's in evidence already from the trial, it's GX 251, because

  5   we don't have hard copies of it.

  6                Could you turn to the attachment that is the

  7   employment agreement which is R168759.           251 and the Bates

  8   number page we're looking for is R168759.          And then can you

  9   turn to the third page of this exhibit.          Let's highlight the

10    termination for cause provision, number three.

11                 Mr. Johnson, were you asked to review this

12    termination for cause provision in this agreement?

13    A     Yes.

14    Q     Have you seen in your experience executive employment

15    agreements with similar, similarly narrow termination for

16    cause provisions?

17    A     Yes, I have.

18    Q     And you were just saying, I think, that it is not as

19    common nowadays as it used to be?

20    A     Yes, it's unusual today.      It was more common before the

21    financial crisis.

22    Q     And do you have a sense as to why it is less common now

23    than it used to be?

24    A     I think many companies or their attorneys felt

25    uncomfortable with language that is narrow as this.           I think



                     CMH      OCR      RMR       CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 35 of 99 PageID #: 21938


                             Johnson - direct - Chan                         35


  1   they've added a number of provisions to go beyond this,

  2   although you could be somewhat skeptical, are they actually

  3   ever going to happen, for example, willful malfeasance,

  4   willful disregarding the actions of the board, a variety of

  5   terms that began with the word "willful" which I think are

  6   probably unlikely to happen or at least be provable, but you

  7   do see.   This would be a skinny version of what you would see

  8   today.    You would see generally a longer list of willful type

  9   renditions.

10    Q     In your experience, what circumstances would you advise

11    companies that the company should agree to a narrow provision

12    like this?

13    A     I think it's part of the whole agreement.         I'm a stickler

14    on this particular cause.       I have been aggressive trying to

15    get my clients to have as fulsome a term as possible, but it's

16    part of the whole agreement so this is unlikely in the real

17    world to be triggered.        The economics are certainly much more

18    likely to be paid so it's a tradeoff.

19                 I've been a stickler on this agreement but clients

20    have made decisions.      They can only push on so many aspects of

21    an agreement and this may not be one that they feel is worth

22    it so that, I think as part of the negotiating process, you

23    end up with this particular term.        I would be uncomfortable

24    with it but I see it and I understand why clients get there.

25                 (Continued on next page.)



                     CMH      OCR       RMR      CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 36 of 99 PageID #: 21939


                              Johnson - direct - Chan                        36


  1   BY MR. CHAN:

  2   Q     So, similar to the consulting class settlement agreements

  3   where you were asked to do a public record search to identify

  4   examples of employment agreements with executives involving

  5   similarly narrow termination for cause language as in this

  6   agreement that's on the screen?

  7   A     Yes.

  8   Q     And how many did you identify for that process?

  9   A     We came up with four examples.

10    Q     DX 119-21.    Is this the list of your four examples?

11    A     Yes, it is.

12    Q     For purposes ever today, I would like to focus on the

13    first one, the Volition RX agreement, which is DX 119-22.

14    I've put up on the screen the termination for cause provision?

15                 How would you compare the termination for cause

16    definition in this agreement with the agreement that we looked

17    at that is part of this case?

18    A     I think it's very similar.       It talks about your

19    conviction of a felony, of theft, embezzlement or some other

20    major felony involving moral turpitude and then I guess it

21    also narrows it, if you are convicted that reflects adversely

22    upon the standing of the company in the community.           So you

23    have to have committed of a major felony involving moral

24    turpitude and it has to impact the reputation of the company.

25                 So I would consider this quite narrow.



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 37 of 99 PageID #: 21940


                                Johnson - direct - Chan                      37


  1   Q     In fact, this one is more narrow because it only counts

  2   as a ground of cause, a felony that's theft or embezzlement or

  3   one involving moral turpitude, whereas the agreement in this

  4   case counts any felony or crime involving moral turpitude,

  5   correct?

  6   A     Yes.   I guess that's true.

  7   Q     And then, without going through the other three

  8   agreements, did they all have similarly narrow termination for

  9   cause provisions?

10    A     Yes.

11    Q     And they are all similar to the ones that you have seen

12    in the course of your career?

13    A     I have seen those, yes.

14                 MR. CHAN:    I think that's it, your Honor.

15                 THE COURT:    All right.

16                 MR. KESSLER:    If I could have one minute, your

17    Honor.

18                 THE COURT:    Sure.

19    CROSS-EXAMINATION

20    BY MR. KESSLER:

21    Q     Good evening, Mr. Johnson.

22    A     Good evening.

23    Q     Thanks for being here?

24                 I want as to ask you some questions about the

25    opinions you intend to offer in this case and the methodology



               ANTHONY M. MANCUSO,       CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 38 of 99 PageID #: 21941


                                Johnson - cross - Kessler                    38


  1   by which you got to those opinions.

  2                 But let me just ask a couple of basic things first.

  3   Are you an expert in all consulting agreements.

  4   A       No.

  5   Q       So what are the opinions that you intend to offer in this

  6   case?

  7                 MR. CHAN:    Objection.

  8                 THE COURT:    Well, I think that the witness     -- part

  9   of his analysis is the bases and the underlying data upon

10    which he relies.     We have the data, which is what he pulled

11    from publicly available information.        I'm not sure what the

12    opinion is that he's offering.

13                  MR. CHAN:    I'm objecting to the form of the

14    question.     He just testified to what his opinions are.         If

15    Mr. Kessler wants to point him to a specific area, that's

16    fair.    To ask him a blanket question what is your opinion is

17    essentially to retread the entire direct testimony.

18                  MR. KESSLER:    Let me ask it this way and maybe we

19    can speed it up.

20    Q       Mr. Johnson, do you intend to offer any opinion beyond

21    those that you have testified to today?

22    A       I don't know.     I'll respond to questions from either side

23    here.    So I don't know.      I'll speak to what I believe in my

24    expertise.     I think it would be the two things we briefly

25    talked about.     I guess I would just have to respond to what



                ANTHONY M. MANCUSO,     CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 39 of 99 PageID #: 21942


                             Johnson - cross - Kessler                       39


  1   people ask me.

  2   Q     Right?

  3                 And the two things that you were just asked about

  4   relate to your comparison of the nine executive settlement

  5   consulting agreements with the         -- the consulting agreements

  6   at issue in this case, that one thing.

  7   A     I think, as I said earlier, I think those are examples of

  8   what I've seen in the marketplace for these types of

  9   agreements.     I think it's my expertise in having done this a

10    long time, supplemented by some publicly available examples.

11    Q     I'm going to show you what's been marked as Government's

12    Exhibit 1307.     This is the defendant's September 19, 2017

13    disclosure related to the Daubert hearing.         Mr. Johnson, I'll

14    bring you a copy, but I'm going to put it up on the screen?

15                  Looking at page ten, do you see that?      And there's a

16    summary of opinions related to Mr. Johnson and then you see

17    there are a number of opinions.

18    A     Okay.

19    Q     I'm just going to ask you about each one of them.

20    A     Okay.

21    Q     Item A, do you see that?      It begins consult agreements

22    are frequently utilized.      Is that an opinion you intend to

23    offer in this case?

24    A     Yes.    I think so.

25    Q     And that opinion relates to consulting agreements in



              ANTHONY M. MANCUSO,      CSR    OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 40 of 99 PageID #: 21943


                             Johnson - cross - Kessler                         40


  1   general?

  2   A       Well, I think it's talking about the consulting

  3   agreements that we're talking about here.         These are not what

  4   I would call kind of plain vanilla consulting agreements where

  5   there's a specific amount of work or so many days a week,

  6   you're helping to design something or whatever.          This is, I

  7   think in my thinking, this is regarding the types of

  8   consulting agreements that are at issue here.

  9   Q       What are the consulting agreements that are at issue

10    here?

11    A       I think of consulting agreements in two parts.        There's

12    the consulting agreement that's quite specific about specific

13    work to be performed, the hours that are required, the

14    specific tasks that will be done, a standard of excellence is

15    expected, the ability to the end the agreement with a certain

16    amount of notice.     So it's I think the      -- certainly much more

17    common in the world a standard consulting or contractor type

18    of agreement.

19                 I think what we've been talking about here is a

20    different kind of agreement where the title is the same.            It

21    says consulting agreement, but the underlying work is little

22    or none.    It's little because it provides the company with

23    some option to actually utilize the agreements.          But the

24    expectation is that it's not likely to ever be used.

25    Q       So are you an expert in all of the second kind of



                ANTHONY M. MANCUSO,    CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 41 of 99 PageID #: 21944


                             Johnson - cross - Kessler                        41


  1   consulting agreements?

  2   A     All is a very broad term.        I've seen lots and lots of

  3   these over a career.      We have some examples.      But I certainly

  4   would not say I'm familiar with every consulting agreement in

  5   the world, no.

  6   Q     I'm asking are you an expert in the all consulting

  7   agreements of the second category that you talked about or are

  8   you an expert in a subset those consulting agreements?

  9   A     I think I'm an expert      -- an expert.    I'm an expert on

10    the subset that we're talking about.        I don't know if it's a

11    subset or the subset.      There's a subset that we were talking

12    about which is agreements that are used for          -- to settle some

13    type of dispute and the consulting agreement doesn't require a

14    lot of specific work.

15    Q     So that's the category of consulting agreements about

16    which you are an expert?

17    A     I believe so.    You're confusing me a little bit.        There

18    may be a subset that I'm just not thinking about.           The subset

19    we've been talking about I think I'm quite knowledgeable

20    about.

21    Q     I'm trying to get a definition for the area of consulting

22    agreements in which you actually believe you are an expert.

23    A     Well, I think the agreement in shorthand would be ones

24    that are used for departing senior executives usually that

25    require little or no work and where the significant substance



               ANTHONY M. MANCUSO,     CSR    OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 42 of 99 PageID #: 21945


                              Johnson - cross - Kessler                      42


  1   of the agreement is in the covenants.         I would say I'm an

  2   expert in that definition.

  3   Q       That's helpful.    If you just look at the opinions listed

  4   here in A, B and C and you see there are references to

  5   consulting agreements generally?

  6   A       It says consulting agreements, yes.

  7   Q       Is it fair to interpret consulting agreement as limited

  8   to the specific set that you just explained is your expertise?

  9   A       That's all I'm going as to testify about I believe.

10    Q       So that subset that you just told us about?

11    A       Yes.

12    Q       And then if we turn the page.     We see B, D, E, F and G

13    opinion.       G is a little bit different.    G is the comparison

14    you were talking about with Mr. Chan.         But for D, E and F is

15    it also fair to read the reference to consulting agreements or

16    consultants as a reference just to the specific subset you

17    talked about before?

18    A       I believe that's right, yes.

19    Q       All right.    Now, and again with respect to G -- strike

20    that.    We'll come back.

21                   So next I want to talk to you a little bit about the

22    bases and reasons that you used to reach the opinions you

23    intend to offer in this case.       And you see there's two

24    paragraphs that are highlighted here under bases and reason;

25    do you see that.



                ANTHONY M. MANCUSO,    CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 43 of 99 PageID #: 21946


                             Johnson - cross - Kessler                       43


  1   A     Yes.

  2   Q     So this says that your opinions will be based on your

  3   extensive professional experience.        Do you see that?

  4   A     Yes.

  5   Q     Your academic research and literature, that's the second

  6   category.    Do you see that?

  7   A     Yes.

  8   Q     Your review of the consulting agreements at issue in this

  9   case; do you see that?

10    A     Yes.

11    Q     And your education?

12    A     Yes.

13    Q     So you also talked today about this -- these searches you

14    did for consulting agreements and then employment agreements.

15    Do you remember that?

16    A     Yes.

17    Q     So other than the results of those searches and what's in

18    this paragraph I just talked about, are you basing your

19    opinions on anything else?

20    A     Sitting here today, no.      I guess the examples we've come

21    up with in my professional experience.

22    Q     So there's a reference to academic research and

23    literature in this defense disclosure; do you see that?

24    A     Yes.

25    Q     What academic research and literature are you relying on



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 44 of 99 PageID #: 21947


                             Johnson - cross - Kessler                       44


  1   for your opinions in this case?

  2   A     I don't think I will rely on that.

  3   Q     And then there's a reference to your review of the

  4   consulting agreements at issue in this case.          Do you see that?

  5   A     Yes.

  6   Q     Did you look at any other documents related to this case?

  7   A     I've seen the charges in the case.        You point out here

  8   some of the disclosures about my testimony and some of the

  9   larger stuff back and forth.       I may have seen other legal

10    documents in this case.      Those are the ones that come to me.

11    Q     I may have asked an improper question.         Setting aside

12    communications with the defense team or that kind of thing            --

13    A     I wasn't referring to that.       I was referring to filings

14    for this hearing for this document and other things in the

15    legal process.     I'm not talking about between me and the

16    attorneys.    But just I reviewed those documents.        I certainly

17    saw the charges in this case.       I think that's it.

18    Q     So you read the indictment in this case?

19    A     Yes, I did.

20    Q     All right.    And you've looked at various legal filings

21    made in the last year?

22    A     I don't think I've looked at filings in the last year.           I

23    think the last two or three months perhaps.

24    Q     Okay.   So other than the consulting agreements that you

25    reviewed, did you look at any documents related to this case



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 45 of 99 PageID #: 21948


                             Johnson - cross - Kessler                       45


  1   that were sent or created or pertaining to 2012 through 2015?

  2   A     I don't think I've looked at any of those documents, no.

  3   Q     Your opinions aren't based on any of those?

  4   A     I don't believe so, no.

  5   Q     Are you basing your opinions on any facts you've been

  6   given by defense counsel?

  7   A     No.

  8   Q     Facts relate to this case?

  9   A     No.

10    Q     Okay.   So you have not taken any steps to familiarize

11    yourself with the business of Retrophin?

12    A     I think I was familiar a little bit from the prior trial.

13    I heard a little bit about the business.         But besides what I

14    might have picked up in the public press, no.

15    Q     Do you know who Darren Blanton is?

16    A     He's one of the board      -- no.

17    Q     It seems like you started saying something?

18    A     I thought    -- I don't want to guess.

19    Q     So you do not know who Darren Blanton is?

20    A     I don't believe so.

21    Q     Do you know who Lee Yaffe is?

22    A     No.

23    Q     Do you know who Steven Rosenfeld is?

24    A     No.

25    Q     Do you know who Allen Geller is?



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 46 of 99 PageID #: 21949


                             Johnson - cross - Kessler                       46


  1   A     No.

  2   Q     Do you know the relationship between any of those people

  3   and Retrophin?

  4   A     No.

  5   Q     Do you think    -- sorry.    Let me ask you this:      Do any of

  6   your opinions depend on the relationship between any of those

  7   four people and Retrophin?

  8   A     No.

  9   Q     So whether Mr. Blanton is departing CEO of Retrophin or a

10    janitor of Retrophin your opinion is no different?

11    A     Well, I think the     -- yes.     I think that will be true.

12    Q     And whether Mr. Geller was the CEO of Retrophin or an

13    investor in a hedge fund that invested in Retrophin, none of

14    your opinions are any different?

15    A     I think that's going to be true, yes.

16    Q     That is true, right?

17    A     I believe so, yes.

18    Q     Did you, in preparing your opinions, other than looking

19    at these example consulting agreements, did you write any

20    report, take any notes, send any substantive e-mails about any

21    of your opinions?

22    A     No.

23    Q     Mr. Chan asked you some questions about how many kinds of

24    various agreements you've seen?

25    A     Yes.



              ANTHONY M. MANCUSO,       CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 47 of 99 PageID #: 21950


                             Johnson - cross - Kessler                       47


  1   Q     So I think you said that you       -- you'd seen many of the

  2   specific type of settlement agreements in which you're a

  3   expert for departing executives, is that right?

  4   A     Yes.

  5   Q     And then he asked you about board members and you said

  6   you rarely have seen those?

  7   A     Yes.

  8   Q     And then he asked you about founders exiting investments?

  9   A     Yes.    He asked about founders, yes.

10    Q     How many of the specific type of consulting agreements in

11    which you are an expert have you seen that involved a founder

12    exiting an investment?

13    A     Founder exiting an investment or exiting a company?

14    Q     So you tell me.

15    A     Well, I think I've seen a fair number where a founder

16    would leave an organization and they would work out some type

17    of agreement, similar to what we're talking about here with a

18    founder.     So he would be exiting a company or a business.

19    Q     How many?

20    A     20 times, maybe.

21    Q     20?

22    A     Yes.

23    Q     And in all of those cases was the founder also an officer

24    or a board member at the point they were leaving?

25    A     Probably, yes.



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 48 of 99 PageID #: 21951


                             Johnson - cross - Kessler                       48


  1   Q     You can't recall any where the founder was not          -- did

  2   not also have some other role at the company?

  3   A     Usually he would have an active role.        I don't recall.

  4   But he could have been an emeritus, he could have been partly

  5   retired or something.      Usually he would have all those titles

  6   and more.

  7   Q     In the cases where he didn't have an active role, he or

  8   she had previously had an active role at some point?

  9   A     Yes.

10    Q     So founded the company, had a role as an officer or

11    director and then transitioned to some emeritus title?

12    A     Yes.

13    Q     So have you ever seen one of the specific type of

14    settlement consulting agreements on which you're offering an

15    expert opinion in which the person getting the consulting

16    agreement had never been an officer or a director of the

17    company?

18    A     Yes.   My expertise    -- I have not.     Again, the work that

19    I do, I have not seen it used for people that never had an

20    employment arrangement at some time with the company.

21    Q     The founder is sort of an extra thing that might also

22    relate to one of the people who had an employment

23    relationship?

24    A     The founder usually would have had an employment

25    relationship at some point.



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 49 of 99 PageID #: 21952


                             Johnson - cross - Kessler                       49


  1   Q     So let's just spend a couple of more minutes on these

  2   general opinions.     If we look at opinion A, opinion A, is that

  3   the specific type of settlement agreement in which you are

  4   expert are frequently use utilized by private and public

  5   companies in the context of a threat or concern about

  6   litigation.

  7                Do you see that.

  8   A     Yes.

  9   Q     And the threats or concerns about litigation you're

10    talking about are the ones you gave to Mr. Chan on your direct

11    examination, right?

12    A     I don't know what you are referring to.         I'm sorry.

13    Q     Age discrimination, right, was one you listed?          Age

14    discrimination lawsuits?

15    A     I'm not a lawyer.     But there's a whole range of

16    litigation opportunities.       I cited a couple that came to mind.

17    My experience is that litigation is a broad category.

18    Q     That's fair.    So are the threats or concerns about

19    litigation you're talking about here threats or concerns about

20    litigation arising out of the employment relationship with the

21    company?

22    A     It may have started prior to the termination of

23    employment.    But it usually would have carried through the

24    termination of employment.       The seeds of this agreement could

25    have been disagreements and litigation could have been months



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 50 of 99 PageID #: 21953


                             Johnson - cross - Kessler                       50


  1   or years in the past, but it usually would carry through the

  2   separation.

  3   Q     They had some relationship to the employment status of

  4   the consultant at some point?

  5   A     Yes, I believe that's true.

  6   Q     So if we look at the next opinion        -- I'm not going to

  7   read all of this or go through every line of it.          What I want

  8   to focus on is the last sentence.        You say that because of the

  9   importance of the company in obtaining these favorable terms

10    in the context of a threat or concern about litigation more of

11    the agreement in that context discusses these terms and

12    compared to consulting agreements in other circumstances.            Do

13    you see that?

14    A     Yes.

15    Q     So is that a reference to what you talked about before,

16    where with the specific set of consulting agreements with

17    which you are an expert, the settlement provision is more

18    important as opposed to other kinds of consulting agreements

19    with the consulting portion is more important?

20    A     Yes.

21    Q     And if I just have a consulting agreement, you know, it

22    says consulting agreement, and has the name of the person and

23    it has the entity that's giving the consulting agreement, how

24    do I tell from the face of the document which category the

25    consultant falls in?



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 51 of 99 PageID #: 21954


                             Johnson - cross - Kessler                       51


  1   A     I think the first thing I would do is to analyze the work

  2   required.    If it's a plain vanilla consulting agreement, as we

  3   all understand in the real world, it will be quite specific

  4   about the duties, how many days a week you work, where you

  5   work, how much you're going to get paid per hour, are you

  6   going to get a vacation, are you        -- what are you going to be

  7   doing, who are you going to work for?         As we're all familiar,

  8   it would be the standard employment terms as a consultant or

  9   contractor, but there will be usually a variety of very

10    specific employment terms.

11                 So I think I would look, first, at the specificity

12    and demands of the job itself as a consultant and I think at

13    least in the world there's at least two broad categories.            One

14    is quite specific and it's something we're all familiar with.

15    And the second is quite generally opaque and I think

16    reasonably obvious that that's not what is primarily being

17    paid for.

18    Q     Tell me if this is not fair:       You know it when you see

19    it, right?    If it's a big fulsome description of services,

20    that's much more likely to be a consultant, heavy consulting

21    agreement, and if it's a small description of consulting

22    services, that's more likely to be on the other side?

23    A     I guess like Potter Stewart said, when you see it.

24    There's probably also some gray area in the middle where it

25    might be difficult to parse that out.         It's written by



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 52 of 99 PageID #: 21955


                             Johnson - cross - Kessler                       52


  1   lawyers.    Yes, if the two broad categories, I think you know

  2   it when you see it.

  3   Q       It would probably be helpful to have a lawyer to help

  4   determine in the gray area which side the agreement falls?

  5   A       Well, you know what I have seen, at some point the issues

  6   merge where a company may in the gray want the consulting, it

  7   may be atypical, they may want more consulting.          It may be a

  8   bigger attribute that they are thinking about.          But I think

  9   there's some in the gray area.         But I think what we are

10    talking about here is pretty clear.

11    Q       If you look at the document you can tell by looking at

12    it?

13    A       Certainly the ones here you can tell.

14    Q       The ones here meaning your examples or the ones from the

15    case?

16    A       Both.

17    Q       So you can tell just from looking at the four consulting

18    agreements at issue in this case that they fall in one

19    category or another?

20    A       I would, again, just looking at them and putting them

21    into the typical categories, yes.        I don't know if the number

22    is three or four or five in dispute here.         But two of them are

23    labeled consulting agreements.         Three are label consulting

24    agreements and release.      I think they have a significant

25    flavor of there's other things that are being purchased,



                ANTHONY M. MANCUSO,    CSR    OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 53 of 99 PageID #: 21956


                             Johnson - cross - Kessler                       53


  1   certainly in the three release agreements than consulting

  2   services.

  3   Q     They have the significant flavor of something being

  4   purchased other than the consulting services?

  5   A     Exactly.

  6   Q     Is significant flavor a scientific analysis of some sort?

  7   A     No.    That's not a scientific term, no.

  8   Q     Can I or the defense counsel or Judge Matsumoto apply the

  9   significant flavor test to an agreement?

10    A     Okay.   You can have some fun with me.       I was trying to

11    use the Potter Stewart example.        I think the judge, certainly

12    a jury or certainly lawyers in this room would generally know

13    it when they see it.

14    Q     Then let me just ask you about item F here.          Common

15    practice for outside consultants like Mr. Johnson and others

16    who advise on such consulting agreements that you primarily

17    communicate with the CEO of the company who is on the board,

18    not with the entire board, about the terms of the agreement.

19    Do you see that?

20    A     Yes.

21    Q     Again, this opinion is limited to the specific kinds of

22    the settlement agreements that you identified as being your

23    area of expertise?

24    A     This is probably a broader statement.        I think the

25    negotiating pay for senior executives is much more common to



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 54 of 99 PageID #: 21957


                             Johnson - cross - Kessler                       54


  1   work through CEO, if it's not involving them personally, than

  2   it is to work with the whole board.

  3   Q      This is the reference to outside consultants like you who

  4   advise on such consulting agreements, mean the consulting

  5   agreements in which you are an expert, right?

  6   A      Well, I'm an expert on compensation in general.         Maybe

  7   the language is ambiguous.       But people like me who advise on

  8   these things, we primarily communicate with the CEO rather

  9   than the whole board.      On these kinds of agreements I think it

10    would also be true as well.

11    Q      So this item F is a more general opinion about

12    compensation discussions in general?

13    A      At least sitting here reading it, yes, it appears that

14    way.

15    Q      Is this an opinion that you are offering in this case?

16    A      If that question is posed about these agreements, I would

17    say my experience that the consulting agreements that we're

18    talking about here would generally be the primary

19    communications is going to be with the CEO rather than the

20    whole board.

21                THE COURT:    You say primary communication, you mean

22    communications about executing the agreement or communications

23    about actually performing under the agreement?

24                THE WITNESS:     More the terms, your Honor.       My

25    experience is it's very difficult to get a whole board



               ANTHONY M. MANCUSO,     CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 55 of 99 PageID #: 21958


                             Johnson - cross - Kessler                       55


  1   together to actually go through the details of the an

  2   agreement.    Generally the communication is with the advisor or

  3   lawyer who is coming up with this is with the CEO, the primary

  4   negotiating or drafting.      It's just too hard to get a whole

  5   board together.

  6                THE COURT:   If a consulting agreement provided for

  7   terms where a consultant would receive, you know, six figures

  8   or seven figures under the agreement, are you saying that the

  9   CEO generally is the one who is the point person for the

10    consultant's lawyer or the departing employee lawyer to deal

11    with and not the board?

12                 THE WITNESS:    In my original testimony it's the CEO

13    or it could be he could delegate the general counsel or

14    someone else.    It would be management rather than the board.

15    It's just too hard to get a board together to work out all

16    this stuff.

17                 (Continued on next page.)

18

19

20

21

22

23

24

25



              ANTHONY M. MANCUSO,      CSR   OFFICIAL COURT REPORTER
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 56 of 99 PageID #: 21959


                            Johnson - cross - Kessler                        56


  1               THE COURT:    To work it out, but how about the

  2   ultimate decision for the corporation to pay money to this

  3   consultant or departing employee, is that something that the

  4   CEO, in your experience, generally approves without the board?

  5   So, for example, in the Tyson agreement, is that the right

  6   one?   Yes, I think there were terms that required several

  7   million dollars over three years.        Is that a situation where

  8   the CEO would generally negotiate and authorize that without

  9   board approval?

10                THE WITNESS:    Again, I'm not a governance lawyer

11    expert, but what I have seen is that, in giant public

12    companies like Tyson, they will run the final agreement by the

13    board just because it is a matter of practice.          My experience

14    has been at smaller companies the Government -- the governance

15    procedures are less clear and they may either appropriately or

16    inappropriately delegate that to the CEO.          My experience with

17    smaller companies, these governance provisions are less clear.

18                THE COURT:    Governance, what do you mean by

19    governance?

20                THE WITNESS:    The approval of pay or contracts for

21    executives, the CEO just approves.           He may tell them later

22    that he has already approved.         He may not even tell them

23    later.   They have delegated the running of the company to the

24    CEO.   They meet quarterly.      They may be quite disengaged from

25    some of these important details.



                                      MDL    RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 57 of 99 PageID #: 21960


                            Johnson - cross - Kessler                        57


  1               THE COURT:    So how do your corporate clients

  2   delegate that authority to the CEO?          Is there a mechanism for

  3   doing that?

  4               THE WITNESS:    I think there is a vacuum created in

  5   the decisionmaking in many -- again, I'm speaking as my

  6   experience -- not as a lawyer, but my experience is there is a

  7   vacuum of decisionmaking.       The board meets sporadically,

  8   quarterly, there are decisions that have to be made.           They

  9   have de facto delegated that responsibility to the CEO to make

10    these decisions on leases, hiring, products.          They may discuss

11    it, but there is not -- at least my experience is there is not

12    a smooth, clean set of approvals.

13                THE COURT:    Thank you.

14    BY MR. KESSLER:

15    Q     So, Mr. Johnson, let's talk about the public consulting

16    agreements that you looked at.        So I have a disclosure about

17    the methodology you used that may now be out of date, so I

18    first just want to confirm that it is, in fact, out of date at

19    this point.    Originally, my understanding is that your final

20    opinion, you know, Opinion G here in Government Exhibit 1307

21    on page 11, was based on your comparison of the consulting

22    agreements from this case with consulting agreements you

23    located through searches of Edgar, the SEC database, and then

24    also through Google?

25    A     Right.



                                      MDL    RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 58 of 99 PageID #: 21961


                                Johnson - cross - Kessler                    58


  1   Q       That's what you originally did; right?

  2   A       Sequentially, but, yes.

  3   Q       So first you looked in Edgar?

  4   A       First, I looked at Google and then Edgar.

  5   Q       First you looked at Google and then Edgar?

  6   A       I believe so.

  7   Q       You don't remember?

  8   A       It's all kind of jumbled together, it's about the same

  9   time.

10    Q       Did you run the Edgar searches yourself?

11    A       One of my associates did.

12    Q       Did you run the Google searches yourself?

13    A       No.

14    Q       So your Edgar searches generated 1,600 documents; is that

15    right?

16                  MR. CHAN:    Objection as beyond the scope.     We didn't

17    offer this portion of his opinion.

18                  MR. KESSLER:    It goes to the reliability of his

19    methodology.     I'm happy to establish that.

20                  MR. CHAN:    A methodology of opinion he is not

21    offering.

22                  THE COURT:    I think he just said that was -- is

23    Opinion G no longer an opinion you are offering?

24                  THE WITNESS:    Well, I think the opinion here is

25    based on the nine that we have been talking about, the subset



                                        MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 59 of 99 PageID #: 21962


                               Johnson - cross - Kessler                     59


  1   of nine.

  2                   THE COURT:   So, I think it is a fair question then.

  3                   MR. KESSLER:   So that's sort of what I am trying to

  4   get at.

  5   Q       So opinion G was disclosed to us on September 19, 2017.

  6   Okay.    At that point had you decided not to use your Edgar

  7   analysis?

  8   A       We had done the work.     It had not been decided what we

  9   would do with it.

10    Q       Okay.    So when, on September 19, your opinion was given

11    as Opinion G, that was based on both your Edgar analysis and

12    the Google analysis; right?

13    A       I think those are examples that we were prepared to use

14    in this case from both sources.

15    Q       So the opinion that the consulting agreements in this

16    case have multiple similarities to consulting agreements

17    entered into by a variety of companies was based on the

18    examples you found through Edgar and the examples you found

19    through Google?

20    A       I think, as I said earlier, the primary source of this is

21    my experience having done this a long time and seeing a lot of

22    agreements, that the purpose of G and some other things was

23    just to provide some examples of what I was saying.           It wasn't

24    the foundation of what I believe.

25    Q       Okay.    So Opinion G is not based on any analysis you did



                                        MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 60 of 99 PageID #: 21963


                            Johnson - cross - Kessler                        60


  1   using Google and Edgar, it's based on your experience?

  2   A     I think it's based on, as I said, it is based on my

  3   experience and some examples from the public domain.

  4   Q     And those examples were examples you found originally

  5   from both Edgar and Google?

  6   A     Yes.

  7   Q     Okay.   And now you are no longer relying on any examples

  8   you located through Edgar?

  9   A     I don't think we are presenting the results of the Edgar

10    search.

11    Q     I just want to know are you, Allan Johnson, relying on

12    anything related to the Edgar search?

13    A     No, I'm not.

14    Q     Okay.

15    A     At least, unless something changes.        Right now I am not,

16    no.

17    Q     Well, here we are.     So, as of right now, you are not

18    relying on it; right?

19    A     No, I'm not.

20    Q     Originally there were 50 examples you used; right?

21    A     There were 50 examples we were prepared to use as

22    examples, yes.

23    Q     Right, 41 of those came from Edgar?

24    A     Yes.

25    Q     You distilled those 41 from 1,600 documents you found in



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 61 of 99 PageID #: 21964


                            Johnson - cross - Kessler                        61


  1   your initial Edgar search?

  2   A     The 1,600 documents, there weren't all documents.           It was

  3   a wide search that did not include a lot of documents and

  4   agreements.    So that is somewhat misleading numbers.         There

  5   was never a universe of 1,600 anything.

  6   Q     That's fine.    1,600 hits?

  7   A     1,600 hits, that's a good way of putting it.

  8   Q     Did you review all 1,600 hits?

  9   A     We reviewed as many as we could.

10    Q     Did you, Allan Johnson?

11    A     I did not review 1,600 hits, no.

12    Q     So regardless of what was reviewed, there were 50

13    examples, 41 of which came from Edgar; right?

14    A     Yes.

15    Q     So 80 percent of the examples came from Edgar?

16    A     Yes.

17    Q     You are no longer relying on any of those?

18    A     I didn't say I was relying on any of them.         I'm relying

19    on my knowledge.     We were going to show -- potentially show

20    more examples than we are going to show now.

21    Q     I'm sorry if I am struggling to get this opinion right.

22    Is Opinion G, to reach Opinion G, are you relying on any

23    examples from Edgar searches or Google searches or any other

24    kind of searches you ran for this case?

25    A     Fundamentally, I am relying on my knowledge in this space



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 62 of 99 PageID #: 21965


                             Johnson - cross - Kessler                       62


  1   and we are prepared to present examples of -- you know, the

  2   comparisons of examples of the contracts in question.

  3   Q       Okay.   So Opinion -- tell me if this is fair.       Opinion G

  4   is based on your 37 years of experience, you then also located

  5   examples that you believe illustrate this opinion?

  6   A       Yes.

  7   Q       But whether you have zero examples or 100 examples,

  8   Opinion G would not change?

  9   A       Exactly.

10    Q       Now, Opinion G says that the consulting agreements at

11    issue have multiple similarities to consulting agreements

12    entered into by a variety of companies.         Do you see that?

13    A       Yes.

14    Q       Does multiple mean one, two, three, four, five; is there

15    a number?

16    A       Like I said, it would have to depend on what you're

17    talking about the agreement.       Probably -- it depends on what

18    we are talking about, I guess.        It will be --

19    Q       I am talking about your Opinion G.      Your opinion is that

20    the consulting agreements in this case have multiple

21    similarities?

22    A       Well, maybe it will take them off.      I guess, the first

23    we've talked about the little or no work feature, that is

24    obviously extremely important.        The release is often a part of

25    this.    You would have non-disparagement.       You could have



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 63 of 99 PageID #: 21966


                            Johnson - cross - Kessler                        63


  1   confidentiality.     That's four big ones.      You might have other

  2   things.

  3                So there's probably, in parsing it out, there is

  4   probably a half dozen multiple similarities generally between

  5   the different agreements.

  6   Q     Now, in the disclosure we were provided dated October

  7   13th, one of the key provisions identified was the title of

  8   the agreement.     Do you recall that being an important

  9   consideration in your analysis?

10    A     Is that on here?

11    Q     I'm sorry, I'll show it to you.

12                 Well, actually, let me just ask, what were the key

13    provisions on which you focused for your analysis?

14    A     I think the content of the agreement, there's perhaps

15    half dozen or so substantive similarities.

16    Q     So a half dozen or so provisions that you focused on?

17    A     Yes.

18    Q     Was the title one?

19    A     I don't think the title is -- it can be helpful, but I

20    don't think the title -- there's many titles used for these

21    agreements.

22    Q     Was the fact that the consultant was going to be paid

23    something an important consideration?

24    A     Yes.    I mean, maybe the list is now up to seven, but,

25    yes, that was kind of a baseline provision that you would be



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 64 of 99 PageID #: 21967


                            Johnson - cross - Kessler                        64


  1   paid to do something.

  2   Q       Have you seen a consulting agreement where the consultant

  3   was not going to be paid something?

  4   A       That would be unusual.    Sometimes the agreement will be

  5   as needed or as used, so if we call you, we will pay you $500

  6   an hour, but we may not call you, so it's agreeing to agree if

  7   we ever do something.      So yes, you will see that from time to

  8   time.

  9   Q       But you will see a fee specified.        It'll just be if it's

10    one hour, it's $100, if it's two hours, it's $200?

11    A       Well, sometimes it will say we'll negotiate, we have

12    agreed that your expertise in a certain area and we will agree

13    to agree and even that may not be.           But it would be most

14    common to have we have agreed on how you're going to get paid.

15    Q       I think you said one of the other provisions or one of

16    the other things you try to determine from the face of the

17    document is that there little expectation of work?

18    A       Yes.

19    Q       Do you recall that?

20    A       Yes.

21    Q       And in the disclosure that was made to the Government,

22    the description is that the publicly available consulting

23    agreements are comparable because there was little expectation

24    of work based on the description of the work and the

25    circumstances.     Do you see that?



                                       MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 65 of 99 PageID #: 21968


                            Johnson - cross - Kessler                        65


  1   A     Yes.

  2   Q     Is that your opinion?

  3   A     Yes.    There is little expectation of work, yes.

  4   Q     Based on the description of the work and the

  5   circumstances?

  6   A     I think it is more about the description.         Well, it's the

  7   whole paragraph.     It will describe the work, it will describe

  8   I guess the circumstances, if you have to come into the

  9   office, the details.      So I think it will be both of the

10    description of the content of the work that is expected and

11    then the circumstances of how and if you are actually going to

12    perform something.

13    Q     So that statement, the little expectation of work based

14    on the description of the work and circumstances, that refers

15    solely to the text of the agreement?

16    A     Yes.

17    Q     Okay.   You are not considering what the company actually

18    intended, right, for the consultant?        You know, how much work

19    the company actually intended the consultant to do; right?

20    A     I think technically that's true, but I think the

21    agreements we are talking about here, there is such a

22    departure from the plain vanilla type of agreement, I think

23    that can reasonably be figured out.

24    Q     How much work did Retrophin expected Darren Blanton to

25    do?



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 66 of 99 PageID #: 21969


                            Johnson - cross - Kessler                        66


  1   A     My reading of the document is relatively little to none.

  2   Q     Other than your reading of the document, do you have any

  3   idea of how much work Retrophin expected Darren Blanton to do?

  4   A     No.

  5   Q     Other than your reading of the document, do you have any

  6   idea of how much work Retrophin expected Al Geller to do?

  7   A     No.

  8   Q     Other than your reading of the document, do you have any

  9   idea what Retrophin expected Lee Yaffe or Steve Rosenfeld to

10    do?

11    A     No.

12    Q     We will talk about the Google search again in a minute,

13    but let me just ask you about Defendant's Exhibit 119-11.

14    These are the nine documents that you located through Google.

15    Do you remember that?

16    A     Yes.

17    Q     Other than reading the Mattel, Inc. agreement -- do you

18    see that, item No. 1?

19    A     Right.

20    Q     Do you have any idea what Mattel intended for its

21    departing executive to do, how much work Mattel actually

22    expected its departing executive to do?

23    A     Besides the agreement, no.

24    Q     What about McDonald's, any idea?

25    A     No.



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 67 of 99 PageID #: 21970


                            Johnson - cross - Kessler                        67


  1   Q     Williams Sonoma?

  2   A     No.

  3   Q     Do you have any idea what any of these companies expected

  4   their departing executives to do, who much work they expected

  5   them to do?

  6   A     Besides reading the agreement, no.

  7   Q     Besides reading the agreement, do you have any idea what

  8   sort of concerns about litigation any of these companies had

  9   about the individuals in the agreements?

10    A     Well, I think in several of the agreements, it starts out

11    with we're settling something, there is clearly a dispute.

12    Several of them have you won't sue us as a key provision.            But

13    besides what's in the agreement, no, I don't have direct

14    knowledge of the circumstances, but there are provisions in

15    there that certainly will suggest some things.

16    Q     Other than reading the provisions in the document, you

17    have no idea what the litigation concerns were related to any

18    of these agreements; right?

19    A     Besides what's in the agreement, no.

20    Q     And that also goes for the consulting agreements at issue

21    in this case; you have no idea what litigation concerns there

22    were related to those four consultants?

23    A     No.

24    Q     Now, when you did the Google search to find these nine

25    documents, what did you type in to the search bar?



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 68 of 99 PageID #: 21971


                            Johnson - cross - Kessler                        68


  1   A     I think that was somewhere in the disclosure.          We had

  2   some search terms, I can't remember.        It was something to the

  3   effect of kind of a consulting agreement with...

  4   Q     Is it these five words?

  5   A     That says Edgar, so I'm not sure.

  6   Q     Well, I will show you something in a minute, but it's

  7   your opinion, they are your examples.         Sitting here today,

  8   what Google search did you prompt?

  9   A     I don't remember the terms in using Google.

10    Q     Do you remember any of the terms you used?

11    A     It would have involved -- I'm not going to guess, no.

12    Q     And you didn't run the search yourself, you had someone

13    else run it?

14    A     I didn't run the original search, no.

15    Q     How many consulting agreements did the original search

16    turn up?

17    A     We were -- we stopped at nine.        I don't remember how many

18    we originally looked at.      It wasn't that many.

19    Q     So basically you went out to look for examples of the

20    kind of consulting agreement in which you told us you had

21    specific expertise in?

22    A     That's exactly what I have said several times, yes.

23    Q     You didn't do anything other than that with respect to

24    these searches?

25    A     The objective was to have some examples to use based on



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 69 of 99 PageID #: 21972


                            Johnson - cross - Kessler                        69


  1   my knowledge of these agreements.        We were looking for

  2   examples.

  3   Q     The disclosure says that you searched for and reviewed

  4   media reports of high-profile executive separation consulting

  5   agreements through Google.       Is that what you did?

  6   A     We were trying to find examples of large visible kinds of

  7   companies.

  8   Q     So you were specifically looking not just for consulting

  9   agreements of the kind of which you are an expert, but ones

10    related to high profile companies?

11    A     I don't think those are mutually exclusive.          We were

12    looking for examples, as we are talking about here, of high

13    profile companies that somebody could recognize the names,

14    that was all.

15    Q     Then you see there is a footnote 2 next to the word

16    Google?   Sorry, it's a little hard to read.         Footnote 2?

17    A     Yes.

18    Q     And then you see there are the citation to several

19    articles.    There is a Business Insider article, Wall Street

20    Journal, London School of Economics article?

21    A     Yes.

22    Q     In fact, did you review these three articles and then go

23    looking for those consulting agreements?

24    A     I think we had -- I had read these articles.          I don't

25    know if that led to the search or not, I just don't recall.



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 70 of 99 PageID #: 21973


                               Johnson - cross - Kessler                     70


  1   But certainly I had seen these articles.

  2   Q     Do these articles have anything to do one way or another

  3   with your methodology?

  4   A     No.

  5   Q     Looking very briefly at the Tyson Foods agreement, this

  6   is Defense Exhibit 119-15.       Do you see that?

  7   A     Yes.

  8   Q     Forgive my handwriting, I wrote the former CEO at the

  9   top, and this agreement was with the former CEO of Tyson

10    Foods; right?

11    A     Yes.

12    Q     It is a transition, non-compete and consulting agreement;

13    right?

14    A     Yes.

15    Q     And that is -- those words capture the primary motivating

16    factors behind the kinds of agreements that you have been

17    talking about; right?

18                 MR. CHAN:    Objection to form.

19                 THE COURT:    Wait for me.       Try to rephrase.

20                 You don't have to answer until he rephrases.

21                 MR. KESSLER:    Sure.     I will come back to this.

22    Q     Let me turn for a minute to -- sorry.

23                 MR. KESSLER:    I'm just looking for one specific

24    thing.

25    Q     So one other question on the consulting agreements.           This



                                       MDL    RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 71 of 99 PageID #: 21974


                              Johnson - cross - Kessler                      71


  1   is Government Exhibit 60, the consulting agreement for Lee

  2   Yaffe.    Do you see that?

  3   A       Yes.

  4   Q       This is one of the agreements that you reviewed?

  5   A       Yes.

  6   Q       You analyzed this agreement using the same methodology

  7   you have been describing for the other agreements?

  8   A       Yes.

  9   Q       If you look at Description of Services 1A, the

10    description says:      "Consultant will serve as an advisor to the

11    company and provide consulting services on cluster headache

12    drug development and other matters."

13                   Do you see that?

14    A       Yes.

15    Q       Is that an example of a broad or a specific of consulting

16    services?

17    A       It is somewhere in between.      The services themselves are

18    somewhat specific, but, again, there is no specificity about

19    the actual services to be provided, the time commitment, the

20    actual output.      So it includes a little of both.

21    Q       And before we move on to the employment agreement, let me

22    just ask you one more thing about Opinion G.          It is the

23    opinion related to the multiple similarities.          Do you remember

24    that?

25    A       Yes.



                                        MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 72 of 99 PageID #: 21975


                            Johnson - cross - Kessler                        72


  1   Q     So your opinion is that there are multiple similarities

  2   between the consulting agreements in this case and the

  3   specific consulting agreements with which you have expertise;

  4   right?

  5   A     Yes.   Yes.

  6   Q     Are you offering any opinion about the significance of

  7   those similarities, you know, are you drawing a conclusion

  8   about what we should take away from the fact that there are

  9   similarities or are you just saying there are similarities?

10    A     I think the bottom-line is that these agreements are used

11    in the corporate world for a variety of purposes and I think

12    it's my professional opinion that they're part of the

13    mainstream tool kit that corporations consider when they want

14    to settle something.      So that's the bottom-line to me, that

15    yes, there are similarities here and I have seen, throughout

16    my career, that these agreements have been used as a

17    mainstream vehicle to settle disputes and -- to settle disputes.

18    Q     So it is your opinion that the four consulting agreements

19    at issue in this case are examples of a mainstream vehicle to

20    settle disputes?

21    A     I think if we ultimately get there in the testimony, yes,

22    that I have seen agreements like this used, and we have a few

23    examples where they're part of the mainstream tool kit that

24    corporations can and do use, to settle disputes.

25                 (Continued on next page.)



                                      MDL   RPR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 73 of 99 PageID #: 21976


                               Johnson - cross - Kessler                     73


  1   BY MR. KESSLER:        (Continuing)

  2   Q      That's all based on the comparison of the text of the

  3   consulting agreements --

  4   A      And having, having worked on these kinds of things

  5   throughout my career.       So, it's not just a theoretical

  6   discussion.      I've seen what people actually use these things

  7   for.   The agreements in question, my professional opinion have

  8   enough similarities to say this is part of the mainstream

  9   toolkit that corporations use.

10    Q      Use to settle disputes?

11    A      Settle disputes.

12    Q      Okay.    So, let's finally turn to the employment agreement

13    opinion.      That's what you talked about at the end with

14    Mr. Chan?

15    A      Yes.

16    Q      Okay.    I understand that's an opinion that wasn't in the

17    initial set of disclosures we got.

18                   When did you first review Mr. Shkreli's employment

19    agreement?

20    A      I don't think I've ever reviewed his employment

21    agreement.

22    Q      Do you remember Mr. Chan showed you an employment

23    agreement and asked you a number of questions about the

24    for-cause termination provision?

25    A      The only part I've reviewed is the for-cause termination



                       CMH      OCR     RMR      CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 74 of 99 PageID #: 21977


                             Johnson - cross - Kessler                       74


  1   provision.

  2   Q     I'm sorry.     So then I'll back up.

  3                Whose employment agreement was that that you

  4   reviewed?

  5   A     I assume it was Mr. Shkreli's, but I haven't read the

  6   agreement.

  7   Q     Do you assume that just because I used his name?

  8   A     I, I'm inferring it from the, this case, but it may have

  9   been some other person, but that's who I assumed it was but I

10    have not reviewed his employment agreement.

11    Q     And so you didn't read the first page of the employment

12    agreement?

13    A     The only provision I focused on is the termination for

14    cause.

15    Q     Is that because you were asked to look only at the

16    termination for cause provision or because you decided that's

17    the only provision you needed to look at for purposes of your

18    analysis?

19    A     For this case, I was asked to make comparisons or

20    opinions or, only on the clause dealing with termination for

21    cause.

22    Q     So it didn't matter to your opinion who the employment

23    agreement or, I'm sorry, whose employment agreement it was?

24    A     I think my testimony was pretty straightforward that I

25    was focusing on the termination provision and I mentioned I



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 75 of 99 PageID #: 21978


                             Johnson - cross - Kessler                        75


  1   think several times that you would look at this provision in

  2   the context of the agreement and the negotiation.           I said that

  3   I think, I think my opinion is pretty clear that it focused on

  4   the termination for cause recognizing this is part of a

  5   broader agreement that's negotiated.

  6   Q     So, when you looked at the termination for cause

  7   provision, did you know whether this is an employment

  8   agreement for an executive or some other kind of employee?

  9   A     I assumed it's for an executive.

10    Q     Well, you assumed.      Did you know?

11    A     As I said, I didn't review the entire agreement, no.

12    Q     And that didn't matter for your analysis?

13    A     Well, most employees don't get employment agreements.

14    There's generally employment agreements for executives of some

15    sort or senior employees.       If I could expand more, Mr. Chan,

16    we had a brief discussion, certainly I can talk about these

17    provisions more, but I focused clearly on the termination for

18    cause provision.

19                 MR. KESSLER:     If we could -- I'm sorry.     If I can

20    prevail on Mr. Carter to perhaps pull that up quickly so we

21    can look at it.      Government Exhibit 251, I believe page 63.

22    All right.    Let's go to the third page, page 65.         Thank you.

23    You can stop there.

24    Q     So, Mr. Johnson, this is the page from the document you

25    reviewed, right?



                     CMH      OCR       RMR      CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 76 of 99 PageID #: 21979


                                Johnson - cross - Kessler                    76


  1   A      If you say so.      Okay.

  2   Q      Well, you see the termination for cause provision which

  3   you were just asked about?

  4   A      I don't know if it's the same agreement but the provision

  5   looks the same, yes.

  6                 THE COURT:    Well, can we just clarify the record

  7   that this is the --

  8                 MR. KESSLER:       This is the exact same agreement that

  9   Mr. Chan showed Mr. Johnson.

10                  THE COURT:    Mr. Chan, you don't dispute that, do

11    you?

12                  MR. CHAN:    No, I don't.

13    Q      And Mr. Johnson, you looked at the termination for cause

14    provision, right?

15    A      Yes.

16    Q      Did you consider the termination without cause provision

17    in this agreement?

18    A      No, I wasn't asked to.

19    Q      Do you know that there is no termination without cause

20    provision in this agreement?

21    A      I wasn't asked to look at that so I'm not aware of that.

22                  MR. KESSLER:       Okay.   If you could just click out so

23    we can see it.

24    Q      Were you aware that the only three ways which Mr. Shkreli

25    or, sorry, the executive receiving this agreement could be



                      CMH        OCR       RMR      CRR     FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 77 of 99 PageID #: 21980


                               Johnson - cross - Kessler                     77


  1   removed was for death, incapacity or conviction by a felony?

  2   A     You're stating that as a fact or I'm supposed to read it

  3   or what -- I haven't read the agreement.

  4   Q     I guess what I'm trying to figure out is for purposes of

  5   your analysis, comparing this agreement with other agreements,

  6   did it matter to you whether the other agreements also allowed

  7   the executive to be terminated without cause?

  8   A     I was asked to look at the termination for cause

  9   provision.     I don't -- are you asking me should I read the

10    whole agreement?     I'm not sure what you're asking me.

11                 THE COURT:    Just listen to the question and, please,

12    as best you can, answer the question.

13    Q     So, Mr. Johnson, let me try it this way.

14                 My understanding is that your opinion is that this

15    agreement has a termination for cause provision for a felony,

16    correct?

17    A     Yes.

18    Q     That's the only way to terminate this executive for

19    cause, right?

20                 MR. CHAN:    Objection.    Misstates --

21    A     Yes, well, it says --

22                 THE COURT:    Well, okay.   You can rephrase the

23    question.

24    Q     Sorry.    A felony or a crime involving moral turpitude?

25    A     Yes.



                     CMH        OCR     RMR      CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 78 of 99 PageID #: 21981


                             Johnson - cross - Kessler                       78


  1   Q     And it's a final conviction?

  2   A     Yes.

  3   Q     And you went and found examples of other employment

  4   agreements where there was also a termination for cause

  5   provision that was substantially similar to this one?

  6   A     Yes.

  7   Q     What you were not doing or -- strike that.

  8                You were not trying to figure out all the ways in

  9   which an employee could be terminated in either, in this

10    agreement, right, in the agreement on the screen?

11    A     No, I was not.

12    Q     And you were not trying to determine all the way if an

13    employee could be terminated in any of the other agreements

14    that you looked at?

15    A     No, I was not.

16    Q     So, in fact, if this agreement allows the executive to be

17    terminated only for final conviction, and there were other

18    agreements that allowed the executive to be terminated because

19    of a final conviction, or from any other reasons without

20    cause, your analysis would say those agreements are the same?

21    A     No, I'm not -- I would not -- I wasn't comparing the

22    agreements, all of the provisions in the agreements.           I was

23    asked to look at that, the provision termination for cause.

24    I'm not -- I think I've said repeatedly I haven't analyzed

25    this contract to whether that -- I haven't analyzed the



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 79 of 99 PageID #: 21982


                             Johnson - cross - Kessler                       79


  1   contract.

  2   Q     So, basically what you're saying is this is not the only

  3   agreement you've seen in which there is a termination for

  4   cause provision limited to a final conviction for a felony or

  5   crime of moral turpitude?

  6   A     That's what I said before, yes.

  7   Q     That's the only opinion on, on this point?

  8   A     Well, I think Mr. Chan asked a number of questions but it

  9   focused -- all of my opinion so far has been asked to focus on

10    the termination for cause provision in isolation.

11    Q     Were you asked to compare this agreement with the

12    employment agreement for Stephen Aselage, Steve Aselage?

13    A     I was not.

14    Q     Do you know who he is?

15    A     No.

16    Q     Would it have been helpful to compare this employment

17    agreement to another employment agreement for a similar

18    executive at the same company?

19    A     Again, I was asked to focus solely on the termination for

20    cause provision.      I was not asked to analyze different

21    agreements.

22    Q     Okay.    And then you went out after you read this

23    termination for cause provision and you conducted some more

24    Google searches, right?

25                  MR. KESSLER:    Is that a sign?    Strike all of my



                      CMH     OCR       RMR      CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 80 of 99 PageID #: 21983


                            Johnson - cross - Kessler                        80


  1   commentary.    I'll ask another question.

  2   Q     After you read this termination for cause provision in

  3   Government Exhibit 251, you then conducted some Google

  4   searches, is that right?

  5   A     Yes.

  6   Q     Did you conduct the Google searches or did someone else?

  7   A     Someone else did.

  8   Q     What did they type in the search bar?

  9   A     We were trying to come up with terminations that were

10    essentially, as you said earlier, as narrow as the one that

11    we're looking at here.

12    Q     Okay.   But you don't remember what you actually typed or

13    what you actually had someone else type in the search bar?

14    A     Sitting here, I don't.

15    Q     So if I wanted to replicate your search, how would I do

16    it?

17    A     Well, I think you would try to find agreements that have

18    a narrow definition for cause, cause termination.

19    Q     So I would go out and I would look for agreements that

20    looked similar to this one?

21    A     Well, not agreements.      That provision, that separate

22    provision.

23    Q     Provisions?

24    A     Yes.

25    Q     But, again, you don't actually know what was searched



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 81 of 99 PageID #: 21984


                              Johnson - redirect - Chan                      81


  1   for?

  2   A      I don't remember sit, sitting here, no.

  3               MR. KESSLER:       If I can just have a moment?

  4               THE COURT:    Yes.

  5               (Pause.)

  6               MR. KESSLER:       Thank you very much, Mr. Johnson.

  7               THE COURT:    All right.     Any redirect, Mr. Chan?

  8               MR. CHAN:    Just one brief question based on this

  9   last topic.

10    REDIRECT EXAMINATION

11    BY MR. CHAN:

12    Q      Mr. Johnson, in your experience, if an employment

13    agreement for an executive does not set forth the basis for a

14    termination without cause, can management still terminate that

15    executive without cause?

16    A      Again, I'm not a lawyer, but in agreements that have not

17    had that provision, I have been told that you can always fire,

18    under corporate law, you can always fire somebody.

19    Q      What's your understanding of the difference or the

20    necessity to define or distinguish between terminations with

21    cause versus terminations without cause?

22    A      Typically, terminations without cause, there's a

23    significant economics to the executive or employee that

24    they're going to receive if they're terminated without cause.

25    Typically, treatment under termination for cause is quite



                     CMH       OCR       RMR     CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 82 of 99 PageID #: 21985


                           Johnson - recross - Kessler                         82


  1   harsh.   You receive little or nothing.            So it's not whether

  2   you can be terminated or not.        It's an economic, economic

  3   issue.

  4               MR. CHAN:    No other questions, Your Honor.

  5               THE COURT:    Just so I understand, so if you are

  6   terminated without cause, the executive can expect greater

  7   compensation?

  8               THE WITNESS:       Exactly, Your Honor, severance,

  9   equity, whatever.     Termination for cause, intentionally the

10    treatment is quite harsh.

11                THE COURT:    So any benefits or payments would be

12    either not existent or much reduced?

13                THE WITNESS:       Absolutely.

14                THE COURT:    Thank you.

15                MR. KESSLER:       Your Honor, if I could ask just a

16    couple more questions based on that.          I'll be very brief.

17                THE COURT:    Sure.

18    RECROSS-EXAMINATION

19    BY MR. KESSLER:

20    Q     Mr. Johnson, you're not an attorney?

21    A     I'm not an attorney, no.

22    Q     So your understanding as to whether or what extent an

23    individual can be fired without cause pursuant to an employee

24    agreement is not based on legal training, right?

25    A     Not based on legal training.



                     CMH       OCR       RMR       CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 83 of 99 PageID #: 21986


                            Johnson - recross - Kessler                      83


  1   Q     Based on things you've been told by lawyers or your

  2   experience for a number of years?

  3   A     Yes.

  4   Q     And so if we just take, for example, the employment

  5   agreement that we've been looking at, Government Exhibit 251,

  6   just assume that there's no written out provision for without

  7   cause, okay?    Can you do that?       Because I don't want you to

  8   have to read the whole thing.

  9   A     I'll assume that, yes.

10    Q     So, based on your answers to Mr. Chan's question, is it

11    your professional opinion that the executive still could have

12    been fired?

13    A     I, in those situations -- most -- yes, I've been told and

14    I have seen that people can always be fired.

15    Q     Okay.    So that employment agreement did not prevent the

16    executive from being fired at any point by the board?

17    A     That's my nonlegal -- you asked a generality.

18    Q     I understand.

19    A     And that's my nonlegal understanding of corporate law

20    but, again, I'm not a lawyer.

21    Q     And if a lawyer had a different view, would you defer to

22    the lawyer?

23    A     I, I usually defer to lawyers.

24    Q     Not a good idea in this courtroom.

25    A     There's too many of you.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 84 of 99 PageID #: 21987


                                                                             84


  1   Q     Thank you very much.

  2                THE COURT:    Good timing.    All right.   Can we try to

  3   get the lights back on.

  4                I'm sorry.    Just try to take care leaving the

  5   courtroom.    They shut out the lights on a lot of the areas.

  6                All right.    So you are excused.     Have a good night

  7   and be careful leaving the courtroom and the courthouse.

  8   There might be some darkness.

  9                (Witness excused.)

10                 THE COURT:    All right.     So is there anything else

11    you want to address?

12                 MR. KESSLER:       Nothing tonight.   I imagine we may

13    want to make a very brief supplemental --

14                 THE COURT:    Post-hearing?

15                 MR. KESSLER:       Yes, supplemental submission based on

16    the witness' testimony.

17                 THE COURT:    Do you want to do them simultaneously?

18                 MR. KESSLER:       I think that makes sense.

19                 MR. CHAN:    This is the government's motion so I

20    think we should be entitled to respond to their motion to

21    preclude our expert.

22                 THE COURT:    That's fine.    I don't really care what

23    order it comes in.       When do you want to make your supplemental

24    submission?    I think this expert would be called, if at all,

25    in the defense case.



                     CMH        OCR       RMR     CRR      FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 85 of 99 PageID #: 21988


                                                                             85


  1               MR. KESSLER:       That's correct.

  2               THE COURT:    Which is projected to --

  3               MR. KESSLER:       I think there's, correct me if I'm

  4   wrong, no risk that this expert will testify before

  5   Thanksgiving or very, very little risk that this expert will

  6   testify before Thanksgiving.

  7               THE COURT:    Well, I would like something to do over

  8   Thanksgiving since I'm not going anywhere thanks to this trial

  9   so why don't you try to make submissions before Thanksgiving

10    and then I'll work on it.

11                MR. KESSLER:       Do you mind if we confer and then

12    tomorrow morning, propose a schedule?

13                THE COURT:    Yes.    Have a good night, everybody.

14                MR. KESSLER:       Thank you.

15                THE COURT:    Sorry about the lights.

16                Let's put this on the record.

17                We are stipulating to admission of all of the

18    exhibits that the parties have offered?

19                MR. CHAN:    Yes, Your Honor.     Thank you.

20                MR. KESSLER:       Yes.

21                THE COURT:    And you will provide copies to us,

22    please?

23                MR. KESSLER:       I think what makes the most sense

24    since I was not keeping careful attention on the stand is

25    we'll take a look at the transcript tonight or tomorrow and



                     CMH       OCR          RMR   CRR     FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 86 of 99 PageID #: 21989


                                                                             86


  1   we'll just give you a set.

  2               THE COURT:    Okay.    Thank you.    With your submission?

  3               MR. KESSLER:       We can give you the set of exhibits

  4   tomorrow.

  5               THE COURT:    All right.

  6               You can do that too, Mr. Chan?

  7               MR. CHAN:    I am going to do that now.

  8               MR. KESSLER:       He's more organized.

  9               THE COURT:    Thank you.     Good night, everyone.

10                (Matter concluded.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                     CMH       OCR       RMR     CRR        FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 87 of 99 PageID #: 21990


                                                                             87


  1                                 I N D E X

  2   WITNESSES:

  3

  4          ALAN M. JOHNSON                                         3

  5                DIRECT EXAMINATION                                3

  6                CROSS-EXAMINATION                                 37

  7                REDIRECT EXAMINATION                              81

  8                RECROSS-EXAMINATION                               82

  9

10

11

12

13

14                           *      *    *      *         *

15

16

17

18

19

20

21

22

23

24

25



                     CMH      OCR       RMR         CRR       FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 88 of 99 PageID #: 21991


                                  USA v. Greebel - Daubert Hearing                                                                 1
             $               31 [1] - 23:18            added [1] - 35:1         35:16, 35:19, 35:21,      54:5, 54:9, 54:16,
                             33 [1] - 27:9             addition [1] - 27:16     36:6, 36:13, 36:16,       54:17, 57:16, 57:22,
   $100 [1] - 64:10          37 [4] - 3:25, 6:24,      additional [1] - 29:14   37:3, 40:12, 40:15,       59:15, 59:16, 59:22,
   $200 [1] - 64:10         62:4, 87:6                 address [1] - 84:11      40:18, 40:20, 40:21,      61:4, 62:10, 62:11,
   $500 [1] - 64:5                                     admission [1] -          41:4, 41:13, 41:23,       62:20, 63:5, 63:21,
                                        4             85:17                     42:1, 42:7, 47:17,        64:23, 65:21, 67:9,
             1                                         admitted [2] - 2:19,     48:16, 49:3, 49:24,       67:10, 67:18, 67:20,
                             40 [2] - 5:11, 5:15      2:20                      50:11, 50:21, 50:22,      68:15, 69:1, 69:5,
   1 [1] - 66:18             41 [3] - 60:23, 60:25,    adversely [1] - 36:21    50:23, 51:2, 51:21,       69:9, 69:23, 70:16,
   1,000 [1] - 7:5          61:13                      advice [5] - 14:16,      52:4, 53:9, 53:18,        70:25, 71:4, 71:7,
   1,175,000 [1] - 24:17     45 [1] - 23:4            26:14, 26:16, 27:8,       54:22, 54:23, 55:2,       72:2, 72:3, 72:10,
   1,600 [8] - 58:14,        48th [1] - 1:17          27:24                     55:6, 55:8, 56:5,         72:16, 72:18, 72:22,
  60:25, 61:2, 61:5,                                   advise [9] - 3:21,       56:12, 62:17, 63:8,       73:3, 73:7, 75:13,
  61:6, 61:7, 61:8,                     5             4:17, 7:4, 14:7, 14:23,   63:14, 64:2, 64:4,        75:14, 77:5, 77:6,
  61:11                                               35:10, 53:16, 54:4,       65:15, 65:22, 66:17,      78:4, 78:13, 78:18,
   100 [2] - 4:17, 62:7      50 [3] - 60:20, 60:21,   54:7                      66:23, 67:6, 67:7,        78:20, 78:22, 79:21,
   11 [1] - 57:21           61:12                      advised [3] - 10:3,      67:13, 67:19, 68:3,       80:17, 80:19, 80:21,
   119-11 [3] - 20:6,        5:15 [1] - 1:7           14:3, 33:10               68:20, 70:5, 70:9,        81:16
  31:5, 66:13                                          advising [3] - 8:4,      70:12, 71:1, 71:6,         aided [1] - 1:25
   119-15 [3] - 23:8,                   6             11:10, 16:22              71:21, 73:12, 73:19,       Al [1] - 66:6
  31:5, 70:6                                           advisor [3] - 15:20,     73:21, 73:23, 74:3,        Alan [2] - 2:5, 3:8
   119-21 [1] - 36:10        6.9 [1] - 26:22          55:2, 71:10               74:6, 74:10, 74:12,        ALAN [3] - 3:8, 3:11,
   119-22 [1] - 36:13        60 [3] - 5:12, 5:16,      afternoon [1] - 2:9      74:23, 75:2, 75:5,        87:4
   119-6 [1] - 31:2         71:1                                                75:8, 75:11, 76:4,         ALIXANDRA [1] -
                                                       afterwards [1] - 23:6
                             613-2643 [1] - 1:24                                76:8, 76:17, 76:20,       1:13
   125 [1] - 4:17                                      age [4] - 9:8, 30:3,
                             63 [1] - 75:21                                     76:25, 77:3, 77:5,         Allan [2] - 60:11,
   130 [1] - 4:17                                     49:13
                             65 [1] - 75:22                                     77:10, 77:15, 78:10,      61:10
   1307 [2] - 39:12,                                   aggressive [1] -
                                                                                78:16, 79:3, 79:11,        Allen [1] - 45:25
  57:20                                               35:14
                                        7                                       79:12, 79:17, 81:13,       allowed [2] - 77:6,
   13th [1] - 63:7                                     ago [2] - 4:9, 17:23
                                                                                82:24, 83:5, 83:15        78:18
   14 [1] - 1:7                                        agree [7] - 12:20,
                             718 [1] - 1:24                                      agreements [150] -        allows [1] - 78:16
   15-CR-637(KAM [1] -                                29:21, 31:10, 35:11,
                                                                                5:14, 6:25, 7:18,          almost [12] - 4:25,
  1:3                                                 64:6, 64:12, 64:13
   19 [3] - 39:12, 59:5,                8              agreed [2] - 64:12,
                                                                                10:21, 10:23, 11:22,      5:2, 6:14, 6:17, 8:5,
                                                                                15:5, 15:6, 15:7, 16:3,   9:11, 10:12, 10:25,
  59:10                                               64:14
                             80 [1] - 61:15                                     16:8, 16:12, 16:16,       12:3, 12:22, 15:3,
   1A [1] - 71:9                                       agreeing [2] - 10:19,
                             81 [1] - 87:7                                      16:18, 18:20, 19:6,       22:17
                                                      64:6
                             82 [1] - 87:8                                      20:8, 20:18, 20:21,        ambiguous [1] - 54:7
             2                                         Agreement [1] -
                                                                                20:23, 21:13, 22:2,        AMERICA [1] - 1:3
                                                      32:24
   2 [5] - 24:13, 28:22,               A               agreement [160] -
                                                                                22:4, 22:14, 22:23,        amount [8] - 3:22,
                                                                                23:1, 23:9, 24:6, 24:7,   5:22, 10:1, 22:16,
  29:5, 69:15, 69:16                                  5:23, 5:25, 6:1, 6:5,
                              abide [1] - 22:7                                  25:1, 27:21, 27:25,
   2.3 [2] - 26:22, 28:25                             9:14, 10:9, 10:11,                                  25:13, 32:6, 40:5,
                              ability [1] - 40:15                               29:17, 30:14, 30:16,
   20 [3] - 12:6, 47:20,                              10:12, 10:13, 10:22,                                40:16
                              able [1] - 22:18                                  30:18, 31:6, 31:14,        amounts [1] - 5:10
  47:21                                               11:4, 11:11, 11:14,
                              absolutely [5] -                                  31:18, 31:20, 31:25,
   200 [2] - 1:17, 14:6                               11:16, 11:17, 11:20,                                 analysis [12] - 38:9,
                            11:12, 13:2, 19:13,                                 32:8, 32:19, 33:1,
   2012 [1] - 45:1                                    11:21, 11:24, 12:11,                                53:6, 59:7, 59:11,
                            28:19, 82:13                                        33:11, 33:14, 33:15,
   2015 [1] - 45:1                                    12:16, 12:19, 12:22,                                59:12, 59:25, 63:9,
                              academic [3] - 43:5,                              33:17, 33:22, 33:23,
   2016 [1] - 23:18                                   12:25, 13:4, 14:2,                                  63:13, 74:18, 75:12,
                            43:22, 43:25                                        34:15, 36:2, 36:4,
   2017 [3] - 1:7, 39:12,                             14:9, 14:10, 14:25,                                 77:5, 78:20
                              accomplishments                                   37:8, 38:3, 39:5, 39:9,
  59:5                                                15:1, 15:9, 16:4,                                    analyze [2] - 51:1,
                            [1] - 12:3                                          39:21, 39:25, 40:3,
   225 [1] - 1:23                                     17:14, 20:3, 21:2,                                  79:20
                              accrued [5] - 24:3,                               40:4, 40:8, 40:9,
   25 [1] - 4:9                                       21:23, 21:25, 22:8,                                  analyzed [3] - 71:6,
                            24:4, 24:5, 24:9                                    40:11, 40:23, 41:1,
   251 [5] - 34:4, 34:7,                              23:8, 23:15, 23:16,                                 78:24, 78:25
                              accruing [2] - 24:20,                             41:7, 41:8, 41:12,
  75:21, 80:3, 83:5                                   23:20, 23:23, 25:23,                                 ancillary [1] - 25:18
                            24:23                                               41:15, 41:22, 42:5,
   271 [1] - 1:15                                     26:6, 26:20, 26:24,                                  anniversary [2] -
                              Acting [1] - 1:13                                 42:6, 42:15, 43:8,
                                                      27:6, 28:20, 29:10,                                 28:24, 29:1
                              actions [1] - 35:4                                43:14, 44:4, 44:24,
                                                      30:16, 30:25, 31:17,                                 annual [1] - 5:13
             3                active [3] - 48:3,                                46:19, 46:24, 47:2,
                                                                                                           answer [2] - 70:20,
                                                      31:20, 31:24, 32:4,
                            48:7, 48:8                                          47:10, 48:14, 50:12,
   3 [2] - 87:4, 87:5                                 32:14, 32:17, 32:19,                                77:12
                              actual [4] - 16:13,                               50:16, 50:18, 52:18,
   3.5 [1] - 24:18                                    32:23, 33:2, 33:5,                                   answers [1] - 83:10
                            26:25, 71:19, 71:20                                 52:23, 52:24, 53:1,
   30 [1] - 18:6                                      34:7, 34:12, 35:13,                                  APPEARANCES [1] -
                                                                                53:16, 53:22, 54:4,




                            CMH               OCR          RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 89 of 99 PageID #: 21992


                                  USA v. Greebel - Daubert Hearing                                                                    2
  1:11                       attention [4] - 23:14,   39:21                       Brooklyn [3] - 1:5,       certainly [14] - 18:16,
   applicable [1] - 17:1    29:19, 30:24, 85:24        behalf [1] - 18:15        1:16, 1:23                28:15, 32:16, 35:17,
   apply [1] - 53:8          attorney [4] - 6:21,      behind [1] - 70:16         bunch [1] - 10:17        40:16, 41:3, 44:16,
   appropriately [1] -      9:7, 82:20, 82:21          benefit [2] - 14:8,        Business [1] - 69:19     52:13, 53:1, 53:11,
  56:15                      Attorney [1] - 1:13      24:15                       business [5] - 4:16,     53:12, 67:15, 70:1,
   approval [2] - 56:9,      attorneys [2] - 34:24,    benefits [9] - 14:19,     8:21, 45:11, 45:13,       75:16
  56:20                     44:16                     24:5, 24:9, 24:19,         47:18                      CHAN [23] - 1:20,
   approvals [1] - 57:12     Attorneys [1] - 1:15     24:23, 25:18, 26:1,         BY [10] - 1:13, 1:19,    2:7, 2:25, 3:3, 3:15,
   approve [1] - 17:24       attribute [1] - 52:8     82:11                      3:15, 14:1, 36:1,         14:1, 31:7, 31:10,
   approved [1] - 56:22      atypical [1] - 52:7       best [2] - 23:5, 77:12    37:20, 57:14, 73:1,       36:1, 37:14, 38:7,
   approves [2] - 56:4,      authority [1] - 57:2      between [13] - 7:23,      81:11, 82:19              38:13, 58:16, 58:20,
  56:21                      authorize [1] - 56:8     9:25, 17:4, 17:10,                                   70:18, 76:12, 77:20,
   arbitration [2] -         available [10] - 12:1,   18:1, 31:24, 44:15,                   C              81:8, 81:11, 82:4,
  17:25, 18:17              12:7, 14:22, 18:19,       46:2, 46:6, 63:4,                                    84:19, 85:19, 86:7
   arbitrations [1] -       22:18, 27:11, 28:15,      71:17, 72:2, 81:20          Cadman [2] - 1:15,        Chan [14] - 2:6, 3:10,
  18:9                      38:11, 39:10, 64:22        beyond [6] - 11:19,       1:23                      31:3, 42:14, 46:23,
   area [8] - 9:23,          Avenue [1] - 1:17        12:21, 25:5, 35:1,          cap [1] - 27:17          49:10, 73:14, 73:22,
  38:15, 41:21, 51:24,       awarded [1] - 25:6       38:20, 58:16                capture [1] - 70:15      75:15, 76:9, 76:10,
  52:4, 52:9, 53:23,         awards [2] - 24:9,        big [5] - 4:14, 6:7,       care [4] - 24:24,        79:8, 81:7, 86:6
  64:12                     25:7                      23:13, 51:19, 63:1         24:25, 84:4, 84:22         Chan's [1] - 83:10
   areas [2] - 5:9, 84:5     aware [3] - 11:7,         bigger [1] - 52:8          career [7] - 3:25,        chance [1] - 28:8
   arises [1] - 17:10       76:21, 76:24               bit [7] - 14:18, 14:24,   14:3, 15:19, 37:12,        change [1] - 62:8
   arising [1] - 49:20                                41:17, 42:13, 42:21,       41:3, 72:16, 73:5          changes [1] - 60:15
                                                      45:12, 45:13                careful [2] - 84:7,       chaotic [1] - 8:16
   Arkansas [1] - 23:13                B
   arrangement [5] -                                   blanket [1] - 38:16       85:24                      characteristics [2] -
  25:21, 26:4, 26:15,        B.A [1] - 4:6             Blanton [6] - 31:1,        carried [1] - 49:23      3:23, 20:22
  29:11, 48:20               background [3] -         45:15, 45:19, 46:9,         carry [1] - 50:1          charges [2] - 44:7,
   arrangements [1] -       4:3, 22:23, 31:21         65:24, 66:3                 Carter [1] - 75:20       44:17
  26:8                       badmouthing [1] -         board [31] - 6:9,          case [37] - 2:3, 2:13,    Charleane [1] - 1:22
   article [2] - 69:19,     8:25                      6:12, 6:15, 7:17, 8:8,     16:4, 24:21, 30:19,        Chicago [1] - 4:4
  69:20                      balloon [1] - 29:14      11:18, 16:18, 16:22,       31:14, 36:17, 37:4,        chief [1] - 6:8
   articles [5] - 69:19,     bankruptcy [3] -         16:25, 17:1, 29:6,         37:25, 38:6, 39:6,         choose [1] - 23:5
  69:22, 69:24, 70:1,       17:23, 17:24, 18:16       29:10, 35:4, 45:16,        39:23, 42:23, 43:9,        circumstance [2] -
  70:2                       bar [3] - 67:25, 80:8,   47:5, 47:24, 53:17,        44:1, 44:4, 44:6, 44:7,   29:13, 30:9
   articulated [1] - 17:1   80:13                     53:18, 54:2, 54:9,         44:10, 44:17, 44:18,       circumstances [9] -
   ascertain [1] - 10:7      base [1] - 24:4          54:20, 54:25, 55:5,        44:25, 45:8, 52:15,       11:13, 35:10, 50:12,
   Aselage [2] - 79:12       based [27] - 4:19,       55:11, 55:14, 55:15,       52:18, 54:15, 57:22,      64:25, 65:5, 65:8,
   aside [2] - 17:17,       22:22, 23:13, 33:24,      56:4, 56:9, 56:13,         59:14, 59:16, 61:24,      65:11, 65:14, 67:14
  44:11                     43:2, 45:3, 57:21,        57:7, 83:16                62:20, 67:21, 72:2,        citation [1] - 69:18
   aspect [6] - 13:1,       58:25, 59:11, 59:17,       boarding [1] - 33:9       72:19, 74:8, 74:19,        cited [1] - 49:16
  20:24, 22:3, 22:5,        59:25, 60:1, 60:2,         bottom [2] - 72:10,       84:25                      City [1] - 4:20
  22:11, 23:24              62:4, 64:24, 65:4,        72:14                       cases [11] - 8:5,         claims [8] - 9:7, 9:8,
   aspects [5] - 12:24,     65:13, 68:25, 73:2,        bottom-line [2] -         9:11, 9:22, 11:24,        11:6, 11:7, 21:15,
  21:5, 21:24, 22:1,        81:8, 82:16, 82:24,       72:10, 72:14               12:22, 15:3, 17:23,       23:18, 29:25, 30:1
  35:20                     82:25, 83:1, 83:10,        break [2] - 2:8, 2:9      17:25, 47:23, 48:7         clarify [1] - 76:6
   assert [1] - 9:11        84:15                      BRIDGET [1] - 1:12         categories [3] -          class [1] - 36:2
   asserts [1] - 9:8         baseline [1] - 63:25      brief [4] - 75:16,        51:13, 52:1, 52:21         clause [1] - 74:20
                             bases [3] - 38:9,        81:8, 82:16, 84:13          category [6] - 41:7,      clean [1] - 57:12
   assigned [1] - 27:14
                            42:22, 42:24               briefly [2] - 38:24,      41:15, 43:6, 49:17,        clear [5] - 14:13,
   assist [1] - 19:9
                             basic [1] - 38:2         70:5                       50:24, 52:19              52:10, 56:15, 56:17,
   Assistant [1] - 1:15
                             basing [2] - 43:18,       bright [1] - 9:25          CEO [23] - 8:8,          75:3
   Associates [1] - 4:13
                            45:5                       bring [3] - 8:17, 16:2,   24:22, 24:23, 27:8,        clearly [2] - 67:11,
   associates [1] -
                             basis [2] - 9:16,        39:14                      46:9, 46:12, 53:17,       75:17
  58:11
                            81:13                      broad [10] - 10:25,       54:1, 54:8, 54:19,         click [1] - 76:22
   assume [4] - 74:5,
                             Bates [1] - 34:7         21:6, 27:7, 32:2,          55:3, 55:9, 55:12,         client [1] - 18:15
  74:7, 83:6, 83:9
                             bathroom [1] - 2:9       32:11, 41:2, 49:17,        56:4, 56:8, 56:16,         clients [15] - 4:17,
   assumed [3] - 74:9,
                             BEFORE [1] - 1:10        51:13, 52:1, 71:15         56:21, 56:24, 57:2,
  75:9, 75:10                                                                                              4:21, 4:23, 4:24, 5:20,
                             began [1] - 35:5          broader [3] - 7:1,        57:9, 70:8, 70:9
   assumption [3] -                                                                                        9:1, 10:3, 11:2, 14:7,
                             beginning [1] - 7:9      53:24, 75:5                 certain [2] - 40:15,     18:24, 26:14, 35:15,
  16:7, 16:8
                             begins [2] - 23:16,       BRODSKY [1] - 1:19        64:12                     35:19, 35:24, 57:1
   attachment [1] - 34:6




                            CMH              OCR            RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 90 of 99 PageID #: 21993


                                  USA v. Greebel - Daubert Hearing                                                                   3
    closer [1] - 2:23       64:23                     12:13, 21:18, 32:7,       50:23, 51:2, 51:20,       18:24, 23:10, 29:14,
    cluster [1] - 71:11      compare [5] - 31:17,     63:1                      51:21, 52:6, 52:7,        32:24, 37:5, 77:16,
    collected [1] - 31:18   31:20, 36:15, 79:11,       confirm [1] - 57:18      52:17, 52:23, 53:1,       85:1, 85:3
    column [1] - 20:12      79:16                      conflict [1] - 17:10     53:4, 53:16, 54:4,         counsel [12] - 6:16,
    comfortable [1] -        compared [1] - 50:12      confusing [1] - 41:17    54:17, 55:6, 57:15,       6:18, 6:21, 6:22, 7:23,
  11:16                      comparing [2] -           conjure [1] - 28:7       57:21, 57:22, 59:15,      8:6, 8:7, 10:6, 45:6,
    coming [2] - 6:3,       77:5, 78:21                connection [4] - 8:1,    59:16, 62:10, 62:11,      53:8, 55:13
  55:3                       comparison [4] -         9:5, 9:13, 18:18          62:20, 64:2, 64:22,        counts [2] - 37:1,
    commentary [1] -        39:4, 42:13, 57:21,        consider [3] - 36:25,    67:20, 68:3, 68:15,       37:4
  80:1                      73:2                      72:13, 76:16              68:20, 69:4, 69:8,         couple [4] - 38:2,
    commitment [1] -         comparisons [2] -         consideration [3] -      69:23, 70:12, 70:25,      49:1, 49:16, 82:16
  71:19                     62:2, 74:19               24:3, 63:9, 63:23         71:1, 71:11, 71:15,        course [3] - 12:13,
    committed [1] -          compensation [17] -       considering [1] -        72:2, 72:3, 72:18,        14:3, 37:12
  36:23                     3:19, 3:21, 3:22, 4:10,   65:17                     73:3                       Court [4] - 1:22,
    committee [1] - 6:9     5:8, 5:10, 5:22, 6:9,      consistent [3] - 27:3,    Consulting [1] -         20:12, 23:2, 23:6
    common [13] -           17:22, 18:2, 22:4,        27:20, 29:16              32:23                      COURT [49] - 1:1,
  10:13, 10:15, 20:22,      24:9, 32:4, 32:16,         consult [1] - 39:21       consulting/              2:2, 2:10, 2:14, 2:19,
  26:11, 26:12, 34:1,       54:6, 54:12, 82:7          consultancy [1] -        settlement [11] - 13:4,   3:2, 3:4, 3:6, 3:10,
  34:19, 34:20, 34:22,       compete [3] - 7:22,      15:23                     14:2, 14:9, 14:25,        12:15, 16:10, 23:4,
  40:17, 53:14, 53:25,      12:13, 70:12               consultant [18] -        15:6, 18:20, 20:3,        31:3, 31:12, 37:15,
  64:14                      competitive [2] -        3:19, 15:10, 15:14,       20:8, 20:18, 20:23,       37:18, 38:8, 54:21,
    communicate [2] -       3:22, 6:2                 15:15, 15:20, 27:6,       30:14                     55:6, 56:1, 56:18,
  53:17, 54:8                complete [1] - 22:19     50:4, 50:25, 51:8,         content [2] - 63:14,     57:1, 57:13, 58:22,
    communication [2] -      completion [1] -         51:12, 51:20, 55:7,       65:10                     59:2, 70:19, 76:6,
  54:21, 55:2               22:15                     56:3, 63:22, 64:2,         context [15] - 8:4,      76:10, 77:11, 77:22,
    communications [4]       complicated [1] -        65:18, 65:19, 71:10       10:14, 11:24, 14:2,       81:4, 81:7, 82:5,
  - 44:12, 54:19, 54:22     28:6                       consultant's [1] -       14:25, 16:16, 16:25,      82:11, 82:14, 82:17,
    community [1] -          component [3] -          55:10                     17:3, 24:6, 26:9,         84:2, 84:10, 84:14,
  36:22                     15:1, 15:2                 consultants [4] -        33:14, 49:5, 50:10,       84:17, 84:22, 85:2,
    companies [29] -         computer [1] - 1:25      42:16, 53:15, 54:3,       50:11, 75:2               85:7, 85:13, 85:15,
  4:24, 4:25, 5:2, 5:3,      computer-aided [1] -     67:22                      continue [1] - 28:23     85:21, 86:2, 86:5,
  7:6, 9:1, 10:3, 11:9,     1:25                       consulting [129] -        continued [2] -          86:9
  14:4, 14:8, 15:19,         conceivable [1] -        4:11, 5:8, 7:11, 8:1,     35:25, 55:17               court [5] - 2:1, 17:23,
  19:5, 20:10, 20:14,       30:7                      10:2, 11:17, 11:21,        Continued [2] - 13:7,    18:7, 18:16
  33:8, 33:11, 34:24,        concern [2] - 49:5,      11:22, 11:24, 11:25,      72:25                      courthouse [1] -
  35:11, 49:5, 56:12,       50:10                     12:7, 12:16, 12:21,        Continuing [2] -         84:7
  56:14, 56:17, 59:17,       concerned [6] - 7:21,    12:23, 12:25, 15:2,       14:1, 73:1                 Courthouse [1] - 1:5
  62:12, 67:3, 67:8,        8:20, 8:21, 9:18, 10:7,   16:5, 16:13, 18:12,        contract [2] - 78:25,     courtroom [3] -
  69:7, 69:10, 69:13        28:17                     19:6, 20:24, 21:1,        79:1                      83:24, 84:5, 84:7
    company [54] - 5:19,     concerns [6] - 49:9,     21:5, 21:22, 22:3,         contractor [2] -          covenants [13] -
  6:7, 6:15, 6:22, 7:10,    49:18, 49:19, 67:8,       22:5, 22:7, 22:11,        40:17, 51:9               7:21, 7:22, 10:17,
  7:21, 7:24, 8:2, 8:6,     67:17, 67:21              22:15, 22:16, 23:24,       contracts [2] - 56:20,   12:12, 12:14, 12:15,
  8:7, 8:9, 8:25, 9:11,      concluded [1] -          25:20, 25:25, 26:3,       62:2                      12:23, 21:22, 21:24,
  9:17, 9:18, 10:10,        86:10                     26:4, 26:8, 26:15,         convicted [1] - 36:21    22:13, 32:6, 32:18,
  12:9, 14:11, 14:20,        conclusion [1] - 72:7    26:21, 27:1, 28:1,         conviction [8] -         42:1
  15:10, 15:25, 16:14,       conclusions [1] -        28:18, 28:21, 28:23,      33:17, 33:25, 36:19,       created [2] - 45:1,
  16:22, 16:23, 17:3,       23:20                     29:8, 29:10, 30:18,       77:1, 78:1, 78:17,        57:4
  17:11, 18:1, 21:11,        conditional [2] -        31:14, 32:1, 32:21,       78:19, 79:4                crime [3] - 37:4,
  21:14, 23:13, 23:17,      24:24, 25:3               36:2, 38:3, 39:5,          copies [3] - 22:25,      77:24, 79:5
  26:7, 26:19, 27:18,        conditioned [1] -        39:25, 40:2, 40:4,        34:5, 85:21                crisis [1] - 34:21
  35:11, 36:22, 36:24,      22:15                     40:8, 40:9, 40:11,         copy [1] - 39:14          cross [1] - 15:19
  40:22, 47:13, 47:18,       conditions [2] - 25:9,   40:12, 40:17, 40:21,       corporate [6] -           CROSS [2] - 37:19,
  48:2, 48:10, 48:17,       26:24                     41:1, 41:4, 41:6, 41:8,   15:17, 15:18, 57:1,       87:6
  48:20, 49:21, 50:9,        conduct [1] - 80:6       41:13, 41:15, 41:21,      72:11, 81:18, 83:19        CROSS-
  52:6, 53:17, 56:23,        conducted [2] -          42:5, 42:6, 42:7,          corporation [1] -        EXAMINATION [2] -
  65:17, 65:19, 71:11,      79:23, 80:3               42:15, 43:8, 43:14,       56:2                      37:19, 87:6
  79:18                      conducting [1] -         44:4, 44:24, 46:19,        corporations [5] -        CRUTCHER [1] -
    company's [2] -         19:1                      47:10, 48:14, 48:15,      3:21, 5:2, 72:13,         1:17
  28:3, 28:9                 confer [1] - 85:11       50:12, 50:16, 50:18,      72:24, 73:9                customer [1] - 28:6
    comparable [1] -                                  50:19, 50:21, 50:22,       correct [9] - 2:22,
                             confidentiality [4] -




                            CMH             OCR            RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 91 of 99 PageID #: 21994


                                   USA v. Greebel - Daubert Hearing                                                                  4
                             56:23, 57:9               49:25                       56:7                     82:12
             D
                              demands [1] - 51:12        disclosed [1] - 59:5       domain [1] - 60:3        element [2] - 11:25,
   darkness [1] - 84:8        DENERSTEIN [1] -           disclosure [8] -           done [12] - 3:24,       12:8
   Darren [5] - 30:25,       1:20                      19:23, 39:13, 43:23,        6:11, 10:2, 15:18,        elements [1] - 5:25
  45:15, 45:19, 65:24,        departing [15] - 9:5,    57:16, 63:6, 64:21,         16:5, 16:24, 18:14,       embedded [1] -
  66:3                       16:6, 16:17, 16:18,       68:1, 69:3                  29:13, 39:9, 40:14,      21:13
   data [3] - 5:15, 38:9,    17:1, 24:20, 26:15,         disclosures [2] -         59:8, 59:21               embezzlement [2] -
  38:10                      41:24, 46:9, 47:3,        44:8, 73:17                  door [1] - 9:24         36:19, 37:2
   database [1] - 57:23      55:10, 56:3, 66:21,         discrimination [5] -       down [2] - 11:17,        emeritus [2] - 48:4,
   date [5] - 28:25,         66:22, 67:4               9:9, 30:4, 49:13,           28:10                    48:11
  29:2, 29:6, 57:17,          departs [1] - 26:6       49:14                        dozen [3] - 63:4,        emotional [1] - 8:16
  57:18                       departure [1] - 65:22      discuss [1] - 57:10       63:15, 63:16              employed [1] - 33:8
   dated [1] - 63:6           describe [3] - 11:13,      discussed [3] -            drafting [1] - 55:4      employee [7] -
   DAUBERT [1] - 1:9         65:7                      18:20, 30:15, 31:18          draw [1] - 30:24        55:10, 56:3, 75:8,
   Daubert [2] - 2:3,         described [1] - 8:9        discusses [1] -            drawing [1] - 72:7      78:9, 78:13, 81:23,
  39:13                       describes [1] - 29:6     50:11                        driver [1] - 32:20      82:23
   DAVID [2] - 1:14,          describing [1] - 71:7      discussing [1] - 15:8      driving [1] - 15:1       employees [3] -
  1:14                        description [12] -         discussion [3] -           drug [1] - 71:12        30:3, 75:13, 75:15
   days [3] - 21:3, 40:5,    28:1, 32:2, 32:14,        24:25, 73:6, 75:16           DUBIN [1] - 1:21         employment [44] -
  51:4                       51:19, 51:21, 64:22,        discussions [2] -          duly [1] - 3:12         5:14, 5:25, 6:5, 6:25,
   de [1] - 57:9             64:24, 65:4, 65:6,        15:10, 54:12                 DUNN [1] - 1:17         9:14, 25:18, 26:1,
   deal [4] - 10:4, 14:17,   65:10, 65:14, 71:10         disengaged [1] -           duration [1] - 26:16    28:24, 29:1, 33:15,
  17:5, 55:10                 Description [1] -        56:24                        duties [5] - 27:5,      33:16, 34:7, 34:14,
   dealing [2] - 22:22,      71:9                        dismiss [1] - 8:10        27:6, 27:10, 27:13,      36:4, 43:14, 48:20,
  74:20                       design [5] - 3:23,         dismissed [1] - 8:2       51:4                     48:22, 48:24, 49:20,
   death [1] - 77:1          5:16, 5:23, 5:24, 40:6      disparagement [5] -        DX [3] - 31:2, 36:10,   49:23, 49:24, 50:3,
   December [1] -             designs [2] - 5:12,      8:25, 12:12, 21:18,         36:13                    51:8, 51:10, 71:21,
  23:18                      19:5                      32:7, 62:25                                          73:12, 73:18, 73:20,
                              despite [1] - 16:24        dispute [6] - 17:4,                                73:22, 74:3, 74:10,
   decide [2] - 9:10,                                                                         E
  11:14                       detail [1] - 30:5        18:17, 41:13, 52:22,                                 74:11, 74:22, 74:23,
   decided [3] - 59:6,        detailed [1] - 21:14     67:11, 76:10                 e-mails [1] - 46:20     75:7, 75:13, 75:14,
  59:8, 74:16                 details [3] - 55:1,        disputes [7] - 18:1,       East [2] - 1:15, 1:23   78:3, 79:12, 79:16,
   decision [1] - 56:2       56:25, 65:9               72:17, 72:20, 72:24,         EASTERN [1] - 1:1       79:17, 81:12, 83:4,
   decisionmaking [2] -       determine [3] - 52:4,    73:10, 73:11                 economic [4] - 6:1,     83:15
  57:5, 57:7                 64:16, 78:12                disregarding [1] -        7:16, 82:2                end [8] - 10:11,
   decisions [3] -            develop [1] - 31:23      35:4                         economically [1] -      10:12, 26:11, 31:10,
  35:20, 57:8, 57:10          development [1] -          distilled [1] - 60:25     10:9                     32:5, 35:23, 40:15,
   Defendant [3] - 1:7,      71:12                       distinguish [1] -          Economics [1] -         73:13
  1:17, 3:12                  die [1] - 29:4           81:20                       69:20                     ends [1] - 29:10
   Defendant's [1] -          difference [1] - 81:19     distraught [1] - 8:11      economics [8] - 4:5,     enforced [1] - 32:16
  66:13                       different [19] - 3:23,     distressed [1] - 8:18     7:19, 10:16, 22:10,       enhanced [1] - 12:12
   defendant's [1] -         4:7, 5:13, 5:16, 6:22,      distribute [1] - 23:6     25:15, 35:17, 81:23       enter [2] - 14:4,
  39:12                      11:4, 17:22, 17:23,         DISTRICT [3] - 1:1,        Edgar [20] - 57:23,     33:11
   defense [6] - 3:3,        20:16, 21:1, 22:12,       1:1, 1:10                   58:3, 58:4, 58:5,         entered [5] - 2:16,
  43:23, 44:12, 45:6,        32:18, 40:20, 42:13,        disturbance [1] -         58:10, 58:14, 59:6,      15:7, 16:12, 59:17,
  53:8, 84:25                46:10, 46:14, 63:5,       7:16                        59:11, 59:18, 60:1,      62:12
   Defense [4] - 20:6,       79:20, 83:21                disturbance-type [1]      60:5, 60:8, 60:9,         entering [1] - 14:8
  23:8, 31:5, 70:6            difficult [2] - 51:25,   - 7:16                      60:12, 60:23, 61:1,       entire [4] - 3:25,
   defense's [1] - 2:4       54:25                       divorce [1] - 17:25       61:13, 61:15, 61:23,     38:17, 53:18, 75:11
   defer [2] - 83:21,         direct [3] - 38:17,        document [11] -           68:5                      entitled [3] - 25:16,
  83:23                      49:10, 67:13              9:15, 44:14, 50:24,          education [2] - 4:3,    32:23, 84:20
   define [3] - 27:6,         DIRECT [2] - 3:14,       52:11, 64:17, 66:1,         43:11                     entity [1] - 50:23
  33:15, 81:20               87:5                      66:2, 66:5, 66:8,            effect [1] - 68:3        environment [1] -
   definitely [1] - 16:5      direction [1] - 19:12    67:16, 75:24                 eight [2] - 27:9,       28:6
   definition [6] - 27:5,     director [2] - 48:11,      documents [13] -          30:13                     equal [1] - 5:7
  33:21, 36:16, 41:21,       48:16                     17:16, 44:6, 44:10,          either [15] - 6:15,      equities [1] - 24:9
  42:2, 80:18                 directors [2] - 6:10,    44:16, 44:25, 45:2,         6:21, 7:5, 7:17, 8:6,     equity [3] - 24:25,
   delegate [3] - 55:13,     21:16                     58:14, 60:25, 61:2,         11:18, 14:17, 15:19,     25:10, 82:9
  56:16, 57:2                 disabled [1] - 29:4      61:3, 66:14, 67:25          15:25, 18:17, 21:5,       ESQ [6] - 1:19, 1:19,
   delegated [2] -            disagreements [1] -        dollars [2] - 22:7,       38:22, 56:15, 78:9,      1:20, 1:20, 1:21, 1:21




                             CMH             OCR            RMR                  CRR           FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 92 of 99 PageID #: 21995


                                  USA v. Greebel - Daubert Hearing                                                                     5
   essentially [3] - 5:7,   25:11, 25:19, 25:20,       expert [29] - 2:4,          fees [2] - 25:20,         70:10
  38:17, 80:10              26:15, 27:17, 28:13,      17:19, 17:21, 17:22,        26:21                       footnote [2] - 69:15,
   establish [1] - 58:19    28:17, 29:11, 29:13,      18:12, 18:13, 38:3,          felony [12] - 33:17,      69:16
   estimate [1] - 7:25      30:10, 33:22, 34:14,      40:25, 41:6, 41:8,          33:24, 33:25, 36:19,        for-cause [2] - 73:24,
   evaluating [1] -         39:4, 66:21, 66:22,       41:9, 41:16, 41:22,         36:20, 36:23, 37:2,        73:25
  27:10                     69:4, 75:8, 75:9,         42:2, 47:3, 47:11,          37:4, 77:1, 77:15,          foreign [1] - 4:23
   EVAN [1] - 1:6           76:25, 77:7, 77:18,       48:15, 49:4, 50:17,         77:24, 79:4                 forgive [1] - 70:8
   evening [4] - 3:16,      78:16, 78:18, 79:18,      54:5, 54:6, 56:11,           felt [1] - 34:24           form [3] - 31:23,
  3:17, 37:21, 37:22        81:13, 81:15, 81:23,      69:9, 84:21, 84:24,          few [2] - 17:25, 72:22    38:13, 70:18
   event [4] - 27:8,        82:6, 83:11, 83:16        85:4, 85:5                   field [2] - 6:24, 18:2     former [4] - 24:22,
  27:12, 28:21               executives [17] - 6:6,    expertise [9] - 12:2,       figure [2] - 77:4, 78:8   27:8, 70:8, 70:9
   evidence [4] - 2:21,     6:11, 8:23, 9:6, 21:16,   38:24, 39:9, 42:8,           figured [1] - 65:23        forming [1] - 4:9
  31:4, 31:9, 34:4          24:8, 33:8, 33:10,        48:18, 53:23, 64:12,         figures [2] - 55:7,        forms [1] - 20:16
   exact [1] - 76:8         33:11, 33:15, 36:4,       68:21, 72:3                 55:8                        forth [4] - 7:23,
   exactly [7] - 26:2,      41:24, 47:3, 53:25,        explain [2] - 8:15,         filed [1] - 20:16         14:20, 44:9, 81:13
  27:15, 29:12, 53:5,       56:21, 67:4, 75:14        20:12                        Filing [1] - 20:13         foundation [1] -
  62:9, 68:22, 82:8          exhaustive [3] -          explained [2] -             filings [5] - 20:14,      59:24
   EXAMINATION [8] -        19:17, 19:22, 19:25       27:25, 42:8                 20:15, 44:13, 44:20,        founded [1] - 48:10
  3:14, 37:19, 81:10,        exhibit [1] - 34:9        explicitly [1] - 24:16     44:22                       founder [9] - 17:5,
  82:18, 87:5, 87:6,         Exhibit [11] - 20:6,      extensive [1] - 43:3        final [6] - 56:12,        47:11, 47:13, 47:15,
  87:7, 87:8                23:8, 31:5, 39:12,         extent [4] - 2:15,         57:19, 78:1, 78:17,        47:18, 47:23, 48:1,
   examination [1] -        57:20, 66:13, 70:6,       22:2, 29:24, 82:22          78:19, 79:4                48:21, 48:24
  49:11                     71:1, 75:21, 80:3,         externally [1] - 14:17      finally [1] - 73:12        founders [4] - 17:4,
   examined [1] - 3:13      83:5                       extra [1] - 48:21           financial [2] - 25:25,    17:10, 47:8, 47:9
   example [13] - 6:6,       exhibits [8] - 2:15,      extremely [1] - 62:24      34:21                       four [12] - 28:20,
  12:23, 20:7, 24:17,       2:16, 2:17, 2:19, 31:4,    eye [1] - 32:11             fine [3] - 2:25, 61:6,    29:20, 32:9, 36:9,
  30:13, 31:17, 33:2,       31:9, 85:18, 86:3                                     84:22                      36:10, 46:7, 52:17,
  35:3, 46:19, 53:11,        existent [1] - 82:12                F                 fire [2] - 81:17, 81:18   52:22, 62:14, 63:1,
  56:5, 71:15, 83:4          exiting [6] - 17:6,                                   fired [4] - 82:23,        67:22, 72:18
   examples [45] -          47:8, 47:12, 47:13,        face [2] - 50:24,          83:12, 83:14, 83:16         frankly [1] - 31:8
  18:19, 18:23, 19:3,       47:18                     64:16                        firm [2] - 4:9, 4:12       fraught [1] - 7:16
  19:21, 19:24, 20:3,        expand [2] - 8:15,        fact [11] - 16:12,          firms [3] - 4:11, 5:6,     frequently [2] -
  20:17, 29:24, 36:4,       75:15                     16:24, 17:7, 32:23,         5:7                        39:22, 49:4
  36:9, 36:10, 39:7,         expect [2] - 32:18,      37:1, 57:18, 63:22,          first [15] - 15:11,        front [1] - 34:3
  39:10, 41:3, 43:20,       82:6                      69:22, 72:8, 77:2,          15:21, 23:14, 30:5,         frugal [1] - 6:3
  52:14, 59:13, 59:18,       expectation [9] -        78:16                       36:13, 38:2, 51:1,          fulfilled [1] - 24:11
  59:23, 60:3, 60:4,        16:5, 21:12, 22:8,         facto [1] - 57:9           51:11, 57:18, 58:3,         full [2] - 3:7, 29:11
  60:7, 60:20, 60:21,       22:20, 40:24, 64:17,       factors [2] - 10:20,       58:4, 58:5, 62:22,          fulsome [2] - 35:15,
  60:22, 61:13, 61:15,      64:23, 65:3, 65:13        70:16                       73:18, 74:11               51:19
  61:20, 61:23, 62:1,        expected [11] - 32:3,     facts [2] - 45:5, 45:8      fit [1] - 12:10            fun [1] - 53:10
  62:2, 62:5, 62:7, 68:7,   32:7, 40:15, 65:10,        fair [12] - 8:14, 10:1,     five [5] - 2:8, 29:20,     fund [1] - 46:13
  68:19, 68:25, 69:2,       65:24, 66:3, 66:6,        28:17, 30:9, 38:16,         52:22, 62:14, 68:4          fundamentally [1] -
  69:6, 69:12, 72:19,       66:9, 66:22, 67:3,        42:7, 42:15, 47:15,          five-minute [1] - 2:8     61:25
  72:23, 78:3               67:4                      49:18, 51:18, 59:2,          flavor [4] - 52:25,
   excellence [1] -          expenses [1] - 24:4      62:3
  40:14                      experience [42] -         fall [1] - 52:18
                                                                                  53:3, 53:6, 53:9                     G
                                                                                   Floor [1] - 1:17
   exception [1] - 26:13    10:14, 10:24, 11:22,       falls [2] - 50:25, 52:4     Florida [1] - 4:6          Geller [3] - 45:25,
   exclusive [1] - 69:11    15:22, 16:3, 16:13,        familiar [4] - 41:4,                                  46:12, 66:6
                                                                                   focus [8] - 21:21,
   excused [2] - 84:6,      16:17, 17:8, 17:13,       45:12, 51:7, 51:14                                      general [19] - 6:22,
                                                                                  23:2, 23:7, 36:12,
  84:9                      22:22, 24:14, 25:17,       familiarize [1] -                                     8:7, 14:7, 20:21, 21:6,
                                                                                  50:8, 79:9, 79:19
   executing [1] - 54:22    26:8, 27:3, 27:20,        45:10                                                  22:3, 25:11, 26:16,
                                                                                   focused [6] - 63:13,
   executive [60] - 5:8,    29:16, 31:21, 32:16,       far [3] - 15:3, 31:5,                                 27:7, 29:21, 32:1,
                                                                                  63:16, 74:13, 75:3,
  5:18, 5:21, 6:8, 6:20,    32:20, 33:9, 33:15,       79:9                                                   32:11, 32:15, 40:1,
                                                                                  75:17, 79:9
  6:25, 7:12, 7:16, 8:1,    33:20, 33:23, 34:14,       favorable [1] - 50:9                                  49:2, 54:6, 54:11,
                                                                                   focuses [1] - 24:2
  8:10, 8:17, 8:18, 9:2,    35:10, 43:3, 43:21,        feature [2] - 11:18,                                  54:12, 55:13
                                                                                   focusing [2] - 33:7,
  9:5, 9:21, 10:5, 10:14,   49:17, 54:17, 54:25,      62:23                                                   generality [1] - 83:17
                                                                                  74:25
  12:9, 14:22, 15:8,        56:4, 56:13, 56:16,        features [1] - 21:17                                   generally [14] -
                                                                                   follows [1] - 3:13
  15:14, 15:17, 15:25,      57:6, 57:11, 59:21,        federal [1] - 18:7                                    20:24, 22:6, 32:3,
                                                                                   food [1] - 23:13
  16:6, 16:17, 18:2,        60:1, 60:3, 62:4,          fee [3] - 22:15, 28:23,                               35:8, 42:5, 51:15,
                                                                                   Foods [5] - 23:7,
  21:11, 21:18, 24:20,      81:12, 83:2               64:9                                                   53:12, 54:18, 55:2,
                                                                                  23:12, 24:22, 70:5,




                            CMH             OCR             RMR                 CRR           FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 93 of 99 PageID #: 21996


                                  USA v. Greebel - Daubert Hearing                                                                    6
  55:9, 56:4, 56:8, 63:4,   70:8                      67:7, 67:17, 67:21,         interpret [1] - 42:7      jury [3] - 2:1, 2:17,
  75:14                      happy [1] - 58:19        83:24                       invested [1] - 46:13     53:12
   generated [1] - 58:14     hard [4] - 34:5, 55:4,    identified [4] - 20:8,     investment [3] -          justify [1] - 11:18
   generous [2] - 6:2,      55:15, 69:16              23:10, 53:22, 63:7         17:6, 47:12, 47:13
  6:3                        harsh [2] - 82:1,         identify [3] - 19:2,       investments [1] -                    K
   geographically [1] -     82:10                     36:3, 36:8                 47:8
  4:21                       head [1] - 6:7            illustrate [1] - 62:5      investor [1] - 46:13      keep [2] - 24:10, 25:5
   giant [1] - 56:11         headache [1] - 71:11      imagine [1] - 84:12        invoked [1] - 16:14       keeping [1] - 85:24
   GIBSON [1] - 1:17         Heading [1] - 1:22        impact [1] - 36:24         involuntary [2] -         Kessler [1] - 38:15
   given [3] - 9:17,         health [2] - 24:24,       implicit [1] - 8:24       9:20, 9:22                 KESSLER [33] -
  45:6, 59:10               24:25                      importance [1] -           involve [3] - 8:8,       1:14, 2:12, 2:15, 2:23,
   Google [21] - 19:2,       heard [1] - 45:13        50:9                       18:24, 20:10              31:8, 37:16, 37:20,
  19:3, 57:24, 58:4,         HEARING [1] - 1:9         important [7] - 10:8,      involved [12] - 5:19,    38:18, 57:14, 58:18,
  58:5, 58:12, 59:12,        hearing [10] - 2:4,      50:18, 50:19, 56:25,       5:21, 6:13, 7:11, 7:25,   59:3, 70:21, 70:23,
  59:19, 60:1, 60:5,        2:18, 2:22, 2:24, 23:1,   62:24, 63:8, 63:23         11:9, 15:5, 16:22,        73:1, 75:19, 76:8,
  61:23, 66:12, 66:14,      31:1, 31:9, 39:13,         impossible [1] -          18:17, 20:18, 47:11,      76:22, 79:25, 81:3,
  67:24, 68:8, 68:9,        44:14, 84:14              19:21                      68:11                     81:6, 82:15, 82:19,
  69:5, 69:16, 79:24,        heavy [1] - 51:20         improper [1] - 44:11       involving [9] - 18:19,   84:12, 84:15, 84:18,
  80:3, 80:6                 hedge [1] - 46:13         inappropriately [1] -     30:25, 36:4, 36:20,       85:1, 85:3, 85:11,
   governance [4] -          held [1] - 28:16         56:16                      36:23, 37:3, 37:4,        85:14, 85:20, 85:23,
  56:10, 56:14, 56:17,       help [2] - 14:16, 52:3    Inc [1] - 66:17           54:1, 77:24               86:3, 86:8
  56:19                      helpful [5] - 19:24,      incapacity [1] - 77:1      isolation [1] - 79:10     key [3] - 63:7, 63:12,
   Governance [1] -         42:3, 52:3, 63:19,         incentive [1] - 5:13       issue [15] - 9:5,        67:12
  56:18                     79:16                      include [3] - 9:13,       14:16, 14:17, 30:1,        kind [22] - 2:22, 5:16,
   government [2] -          helping [1] - 40:6       21:19, 61:3                31:14, 39:6, 40:8,        9:23, 17:21, 18:15,
  20:15, 75:21               high [4] - 7:5, 69:4,     included [2] - 7:6,       40:9, 43:8, 44:4,         19:2, 19:20, 22:9,
   Government [8] -         69:10, 69:12              33:21                      52:18, 62:11, 67:20,      26:15, 33:18, 33:25,
  1:12, 20:5, 56:14,         high-profile [1] -        includes [1] - 71:20      72:19, 82:3               40:4, 40:20, 40:25,
  57:20, 64:21, 71:1,                                  including [2] - 24:24,     issues [11] - 7:17,      44:12, 58:8, 61:24,
                            69:4
  80:3, 83:5                                                                     9:1, 9:9, 9:13, 9:18,     63:25, 68:3, 68:20,
                             highlight [1] - 34:9     31:15
   Government's [1] -                                                            10:8, 23:19, 23:25,       69:9, 75:8
                             highlighted [2] -         incoming [1] - 6:20
  39:11                                                                          28:4, 30:4, 52:5           kinds [16] - 5:14,
                            30:15, 42:24               indictment [1] -
   government's [1] -                                                             it'll [1] - 64:9         17:22, 20:17, 24:6,
                             highly [1] - 5:21        44:18
  84:19                                                                           item [4] - 39:21,        28:7, 29:17, 29:25,
                             hired [1] - 6:12          individual [12] - 5:1,
   GRACE [1] - 1:21                                                              53:14, 54:11, 66:18       30:4, 46:23, 50:18,
                             hiring [3] - 6:8, 7:9,   7:20, 7:24, 8:19, 9:7,
   graduate [1] - 4:5                                                             itself [3] - 6:12,       53:21, 54:9, 69:6,
                            57:10                     11:5, 11:15, 14:12,
   graduated [2] - 4:1,                                                          21:15, 51:12              70:16, 73:4
                             hits [4] - 61:6, 61:7,   14:14, 18:1, 28:5,
  4:2                                                                                                       kit [2] - 72:13, 72:23
                            61:8, 61:11               82:23
                                                                                                            KIYO [1] - 1:10
   gray [5] - 9:23,          Holdings [1] - 33:4       individuals [4] - 5:1,               J
  51:24, 52:4, 52:6,                                                                                        knowledge [4] -
                             Honor [10] - 2:25,       6:13, 24:7, 67:9
  52:9                                                                            J-O-H-N-S-O-N [1] -      61:19, 61:25, 67:14,
                            12:17, 31:8, 37:14,        inferring [1] - 74:8
   greater [1] - 82:6                                                            3:9                       69:1
                            37:17, 54:24, 82:4,        information [1] -
   GREEBEL [1] - 1:6                                                              janitor [1] - 46:10       knowledgeable [1] -
                            82:8, 82:15, 85:19        38:11
   ground [2] - 33:24,                                                            job [2] - 15:18, 51:12   41:19
                             HONORABLE [1] -           initial [2] - 61:1,
  37:2                                                                            Johnson [23] - 2:5,       known [1] - 4:10
                            1:10                      73:17
   guess [14] - 5:11,        hour [4] - 23:4, 51:5,    inserting [1] - 15:23     3:3, 3:8, 4:13, 20:7,
  11:5, 15:25, 36:20,       64:6, 64:10                Insider [1] - 69:19       23:9, 31:13, 34:11,                   L
  37:6, 38:25, 43:20,        hours [4] - 27:9,         installments [1] -        37:21, 38:20, 39:13,
  45:18, 51:23, 62:18,                                                           39:16, 53:15, 57:15,       label [1] - 52:23
                            40:13, 64:10              28:23
  62:22, 65:8, 68:11,                                                            60:11, 61:10, 75:24,       labeled [1] - 52:23
                             human [2] - 4:10, 6:7     instances [3] -
  77:4                                                                           76:9, 76:13, 77:13,        lack [1] - 13:3
                             hundred [1] - 14:5       16:21, 18:11, 33:8
   GX [1] - 34:4                                                                 81:6, 81:12, 82:20         language [7] - 23:21,
                             hundreds [3] - 7:5,       intend [7] - 19:17,
                                                                                  JOHNSON [2] - 3:11,      23:24, 26:24, 29:20,
                            8:3, 22:6                 19:20, 37:25, 38:5,
                                                                                 87:4                      34:25, 36:5, 54:7
             H                                        38:20, 39:22, 42:23
                                                                                                            large [2] - 9:18, 69:6
                                                                                  JOSHUA [1] - 1:21
   half [4] - 23:4, 63:4,
                                       I               intended [3] - 65:18,
                                                                                  Journal [1] - 69:20       larger [2] - 4:10, 44:9
                                                      65:19, 66:20
  63:15, 63:16                                                                    JUDGE [1] - 1:10          largest [1] - 15:4
                             idea [14] - 14:13,        intentionally [1] -
   halfway [1] - 9:23                                                             Judge [1] - 53:8          last [6] - 29:19,
                            15:23, 17:2, 19:25,       82:9
   hand [1] - 3:4                                                                 judge [1] - 53:11        44:21, 44:22, 44:23,
                            66:3, 66:6, 66:9,          internally [2] - 14:17,
   handwriting [1] -                                                              jumbled [1] - 58:8       50:8, 81:9
                            66:20, 66:24, 67:3,       15:19




                            CMH             OCR             RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 94 of 99 PageID #: 21997


                                   USA v. Greebel - Daubert Hearing                                                                  7
   law [2] - 81:18, 83:19     London [1] - 69:20      66:24                     83:13, 85:23               never [7] - 12:3,
   lawsuits [1] - 49:14       long-term [2] - 5:13,    mean [8] - 3:20,          mostly [1] - 9:19        15:15, 22:17, 22:21,
   lawyer [15] - 10:6,       24:9                     21:24, 29:3, 54:4,         motion [2] - 84:19,      48:16, 48:19, 61:5
  15:24, 15:25, 30:2,         look [19] - 30:18,      54:21, 56:18, 62:14,      84:20                      new [2] - 8:17, 33:11
  49:15, 52:3, 55:3,         42:3, 44:6, 44:25,       63:24                      motivating [1] -          NEW [1] - 1:1
  55:10, 56:10, 57:6,        49:2, 50:6, 51:11,        meaning [1] - 52:14      70:15                      New [6] - 1:5, 1:16,
  81:16, 83:20, 83:21,       52:11, 68:19, 71:9,       meaningful [1] - 22:9     move [2] - 31:3,         1:18, 1:23, 4:20
  83:22                      74:15, 74:17, 75:1,       mechanical [1] -         71:21                      next [8] - 13:7,
   lawyers [5] - 16:2,       75:21, 76:21, 77:8,      1:25                       moving [1] - 15:17       24:19, 35:25, 42:21,
  52:1, 53:12, 83:1,         78:23, 80:19, 85:25       mechanism [1] -           MR [54] - 2:7, 2:12,     50:6, 55:17, 69:15,
  83:23                       looked [14] - 30:21,    57:2                      2:15, 2:23, 2:25, 3:3,    72:25
   lays [1] - 25:9           36:16, 44:20, 44:22,      media [1] - 69:4         3:15, 14:1, 31:7, 31:8,    night [3] - 84:6,
   leases [1] - 57:10        45:2, 57:16, 58:3,        medical [1] - 30:4       31:10, 36:1, 37:14,       85:13, 86:9
   least [9] - 8:3, 9:8,     58:4, 58:5, 68:18,        meet [1] - 56:24         37:16, 37:20, 38:7,        nine [10] - 20:2, 20:7,
  15:21, 35:6, 51:13,        75:6, 76:13, 78:14,       meets [1] - 57:7         38:13, 38:18, 57:14,      20:21, 33:1, 39:4,
  54:13, 57:11, 60:15        80:20                     member [7] - 16:19,      58:16, 58:18, 58:20,      58:25, 59:1, 66:14,
   leave [3] - 7:20, 8:19,    looking [18] - 5:13,    16:22, 17:1, 19:9,        59:3, 70:18, 70:21,       67:24, 68:17
  47:16                      24:2, 30:6, 32:10,       19:12, 19:14, 47:24       70:23, 73:1, 75:19,        non [10] - 7:22,
   leaving [4] - 25:12,      34:8, 39:15, 46:18,       members [1] - 47:5       76:8, 76:12, 76:22,       12:12, 12:13, 21:18,
  47:24, 84:4, 84:7          52:11, 52:17, 52:20,      mentioned [2] - 18:9,    77:20, 79:25, 81:3,       21:19, 32:7, 62:25,
   led [1] - 69:25           69:1, 69:8, 69:12,       74:25                     81:6, 81:8, 81:11,        70:12
   Lee [3] - 45:21, 66:9,    69:23, 70:5, 70:23,       merge [1] - 52:6         82:4, 82:15, 82:19,        non-compete [3] -
  71:1                       80:11, 83:5               methodology [6] -        84:12, 84:15, 84:18,      7:22, 12:13, 70:12
   LEE [1] - 1:20             looks [2] - 32:19,      37:25, 57:17, 58:19,      84:19, 85:1, 85:3,         non-
   legal [7] - 6:23, 28:6,   76:5                     58:20, 70:3, 71:6         85:11, 85:14, 85:19,      disparagement [4] -
  44:9, 44:15, 44:20,         looser [1] - 2:21        middle [3] - 7:24,       85:20, 85:23, 86:3,       12:12, 21:18, 32:7,
  82:24, 82:25                lump [1] - 28:25        10:1, 51:24               86:7, 86:8                62:25
   lengthy [1] - 32:9                                  might [8] - 6:9,          multiple [7] - 59:16,     non-solicit [3] - 7:22,
   less [7] - 16:24, 17:1,             M              14:13, 28:7, 45:14,       62:11, 62:14, 62:20,      12:12, 21:19
  26:12, 34:1, 34:22,                                 48:21, 51:25, 63:1,       63:4, 71:23, 72:1          noncompete [1] -
  56:15, 56:17                M.B.A [1] - 4:4         84:8                       must [3] - 12:1,         21:19
   lights [3] - 84:3,         mails [1] - 46:20        million [6] - 24:16,     22:19                      none [4] - 21:5,
  84:5, 85:15                 main [1] - 5:9          24:18, 26:22, 28:25,       mutually [1] - 69:11     40:22, 46:13, 66:1
   likely [6] - 21:12,        mainstream [5] -        56:7                       MYLAN [1] - 1:20          nonlegal [2] - 83:17,
  32:15, 35:18, 40:24,       72:13, 72:17, 72:19,      millions [1] - 22:7                                83:19
  51:20, 51:22               72:23, 73:8               mind [2] - 49:16,                   N               normal [1] - 32:6
   limited [3] - 42:7,        major [2] - 36:20,      85:11                                                note [1] - 23:15
  53:21, 79:4                36:23                     minute [5] - 2:8,         name [5] - 2:4, 3:7,      notes [1] - 46:20
   line [4] - 9:25, 50:7,     malfeasance [1] -       37:16, 66:12, 68:6,       4:12, 50:22, 74:7          nothing [2] - 82:1,
  72:10, 72:14               35:3                     70:22                      named [1] - 30:25        84:12
   lines [1] - 23:14          management [3] -         minutes [1] - 49:1        names [1] - 69:13         notice [2] - 9:17,
   list [6] - 20:2, 20:7,    7:17, 55:14, 81:14        misleading [1] - 61:4     narrow [9] - 34:15,      40:16
  33:5, 35:8, 36:10,          marked [4] - 20:5,       misstates [1] - 77:20    34:25, 35:11, 36:5,        notifies [1] - 29:7
  63:24                      23:8, 31:2, 39:11         modest [1] - 12:8        36:25, 37:1, 37:8,         November [1] - 1:7
   listed [2] - 42:3,         market [1] - 3:22                                 80:10, 80:18               nowadays [1] -
                                                       moment [2] - 8:9,
  49:13                       marketplace [1] -                                  narrows [1] - 36:21      34:19
                                                      81:3
   listen [1] - 77:11        39:8                                                necessity [1] - 81:20     number [13] - 4:7,
                                                       money [5] - 25:13,
   literature [3] - 43:5,     MASTRO [1] - 1:19       25:25, 26:25, 29:4,        need [4] - 11:10,        21:17, 31:14, 34:8,
  43:23, 43:25                MATSUMOTO [1] -         56:2                      14:23, 16:9, 26:17        34:10, 35:1, 39:17,
   litigated [1] - 30:8      1:10                      month [1] - 27:9          needed [2] - 64:5,       47:15, 52:21, 62:15,
   litigation [14] - 8:25,    Matsumoto [1] - 53:8     months [4] - 14:15,      74:17                     73:23, 79:8, 83:2
  9:4, 10:4, 49:6, 49:9,      Mattel [3] - 66:17,     44:23, 49:25               needs [1] - 26:19         numbers [1] - 61:4
  49:16, 49:17, 49:19,       66:20, 66:21              moral [6] - 36:20,        negotiate [3] - 11:15,
                              matter [7] - 2:2,                                 56:8, 64:11
  49:20, 49:25, 50:10,                                36:23, 37:3, 37:4,                                             O
  67:8, 67:17, 67:21         18:18, 20:21, 56:13,     77:24, 79:5                negotiated [1] - 75:5
   living [1] - 3:18         74:22, 75:12, 77:6        morning [1] - 85:12       negotiating [5] -         o'clock [1] - 1:7
   loathe [1] - 28:10         Matter [1] - 86:10       most [13] - 4:22, 9:6,   6:19, 28:13, 35:22,        objecting [1] - 38:13
   local [1] - 9:10           matters [1] - 71:12     9:22, 10:15, 11:2,        53:25, 55:4                objection [4] - 38:7,
   located [4] - 57:23,       maximum [1] - 12:5      11:24, 16:7, 25:22,        negotiation [1] -        58:16, 70:18, 77:20
  60:8, 62:4, 66:14           McDonald's [1] -        26:11, 64:13, 75:13,      75:2                       objective [1] - 68:25




                             CMH             OCR           RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 95 of 99 PageID #: 21998


                                   USA v. Greebel - Daubert Hearing                                                                      8
   observed [1] - 11:5       38:12, 38:16, 38:20,       75:24                       perform [1] - 65:12        present [2] - 2:1,
   obtaining [1] - 50:9      39:22, 39:25, 42:13,        paid [9] - 5:21,           performance [2] -         62:1
   obvious [1] - 51:16       46:10, 48:15, 49:2,        28:18, 35:18, 51:5,        25:8, 26:25                 presenting [1] - 60:9
   obviously [2] - 8:18,     50:6, 53:21, 54:11,        51:17, 63:22, 64:1,         performed [4] - 16:9,      press [1] - 45:14
  62:24                      54:15, 57:20, 58:17,       64:3, 64:14                21:1, 21:8, 40:13           pretty [4] - 22:6,
   occasionally [1] -        58:20, 58:23, 58:24,        painful [1] - 11:3         performing [1] -          52:10, 74:24, 75:3
  5:1                        59:5, 59:10, 59:15,         paragraph [8] -           54:23                       prevail [1] - 75:20
   October [1] - 63:6        61:21, 62:3, 62:5,         23:15, 24:2, 28:20,         perhaps [5] - 5:22,        prevent [1] - 83:15
   OF [3] - 1:1, 1:3, 1:9    62:19, 65:2, 68:7,         29:20, 30:4, 30:5,         12:11, 44:23, 63:14,        previously [1] - 48:8
   offer [6] - 37:25,        71:23, 72:1, 72:6,         43:18, 65:7                75:20                       primarily [3] - 51:16,
  38:5, 38:20, 39:23,        72:12, 72:18, 73:7,         paragraphs [1] -           period [5] - 8:16,        53:16, 54:8
  42:23, 58:17               73:13, 73:16, 74:22,       42:24                      14:23, 26:9, 26:23,         primary [5] - 54:18,
   offered [1] - 85:18       75:3, 77:14, 79:7,          parameters [4] -          32:4                       54:21, 55:3, 59:20,
   offering [6] - 38:12,     79:9, 83:11                20:25, 21:7, 21:9,          person [4] - 48:15,       70:15
  48:14, 54:15, 58:21,        opinions [20] - 7:18,     22:19                      50:22, 55:9, 74:9           principles [1] - 16:25
  58:23, 72:6                37:25, 38:1, 38:5,          Park [1] - 1:17            person's [1] - 9:13        private [4] - 5:3, 5:6,
   office [2] - 27:23,       38:14, 39:16, 39:17,        parse [1] - 51:25          personally [3] - 14:3,    17:3, 49:4
  65:9                       42:3, 42:22, 43:2,          parsing [1] - 63:3        14:5, 54:1                  procedures [1] -
   officer [3] - 47:23,      43:19, 44:1, 45:3,          part [17] - 2:3, 6:19,     perspective [1] -         56:15
  48:10, 48:16               45:5, 46:6, 46:14,         21:22, 25:11, 25:19,       28:3                        proceed [2] - 2:6,
   offices [1] - 27:18       46:18, 46:21, 49:2,        26:1, 35:13, 35:16,         pertaining [1] - 45:1     3:10
   often [15] - 5:22, 6:1,   74:20                      35:22, 36:17, 38:8,         picked [1] - 45:14         proceeding [1] -
  6:19, 7:22, 8:6, 8:17,      opportunities [1] -       62:24, 72:12, 72:23,        PITLUCK [1] - 1:14        2:12
  8:18, 8:23, 9:25,          49:16                      73:8, 73:25, 75:4           place [1] - 25:23          Proceedings [1] -
  14:14, 16:13, 25:2,         opposed [3] - 14:9,        particular [3] -           places [1] - 27:17        1:25
  25:14, 33:21, 62:24        32:21, 50:18               26:20, 35:14, 35:23         plain [4] - 23:24,         process [4] - 33:10,
   older [1] - 30:3           optical [1] - 14:19        particularly [3] -        40:4, 51:2, 65:22          35:22, 36:8, 44:15
   on-boarding [1] -          option [3] - 14:14,       5:20, 7:19, 28:5            Plaintiff [1] - 1:4        produced [1] - 1:25
  33:9                       21:11, 40:23                parties [2] - 12:20,       plans [3] - 5:13,          products [1] - 57:10
   once [2] - 11:6, 11:8      optionality [2] - 12:9,   85:18                      25:14, 25:15                professional [8] -
   One [1] - 58:11           14:12                       parting [2] - 8:18, 9:2    Plaza [2] - 1:15, 1:23    3:25, 22:23, 31:21,
   one [44] - 5:5, 8:13,      options [2] - 24:10,       partly [1] - 48:4          plus [1] - 3:22           43:3, 43:21, 72:12,
  15:17, 16:2, 17:5,         25:8                        parts [1] - 40:11                                    73:7, 83:11
                                                                                    point [14] - 24:25,
  23:2, 23:5, 23:9,           order [1] - 84:23          party [1] - 15:22                                     profile [3] - 69:4,
                                                                                   29:19, 38:15, 44:7,
  23:15, 30:22, 30:25,        organization [1] -         past [3] - 20:19,         47:24, 48:8, 48:25,        69:10, 69:13
  31:15, 32:10, 33:1,        47:16                      34:2, 50:1                 50:4, 52:5, 55:9,           programs [5] - 3:21,
  35:21, 36:13, 37:1,         organizations [1] -        pattern [1] - 17:7        57:19, 59:6, 79:7,         3:23, 5:15, 5:17,
  37:3, 37:16, 39:6,         4:7                         Pause [1] - 81:5          83:16                      17:24
  39:19, 45:16, 48:13,        organized [1] - 86:8       pay [9] - 17:25,           portion [6] - 15:3,        projected [1] - 85:2
  48:22, 49:13, 51:13,        original [3] - 55:12,     24:16, 26:17, 26:18,       25:6, 32:21, 50:19,         promote [1] - 8:17
  52:18, 55:9, 56:6,         68:14, 68:15               53:25, 56:2, 56:20,        58:17                       prompt [1] - 68:8
  62:14, 63:7, 63:18,         originally [5] - 57:19,   64:5                        posed [1] - 54:16          propose [1] - 85:12
  64:10, 64:15, 70:2,        58:1, 60:4, 60:20,          payable [1] - 28:25        possible [3] - 19:25,      proposed [1] - 2:4
  70:23, 70:25, 71:4,        68:18                       paying [2] - 22:11,       28:14, 35:15                protecting [1] - 30:3
  71:22, 78:5, 80:10,         output [1] - 71:20        22:12                       post [1] - 84:14           protects [1] - 10:9
  80:20, 81:8                 outside [5] - 6:21,        payment [5] - 22:14,       post-hearing [1] -         provable [1] - 35:6
   ones [10] - 6:2,          8:6, 8:7, 53:15, 54:3      26:25, 28:25, 29:11,       84:14                       provide [9] - 5:23,
  37:11, 41:23, 44:10,        own [3] - 4:9, 4:12,      29:14                       potential [6] - 6:4,      6:1, 9:16, 12:11, 26:5,
  49:10, 52:13, 52:14,       6:20                        payments [3] -            9:4, 9:5, 10:4, 21:15,     27:7, 59:23, 71:11,
  63:1, 69:9                                            10:18, 24:6, 82:11         29:25                      85:21
   opaque [2] - 21:6,                   P                people [15] - 4:15,        potentially [3] - 8:10,    provided [4] - 27:24,
  51:15                                                 4:24, 7:17, 11:5,          8:11, 61:19                55:6, 63:6, 71:19
   open [3] - 2:1, 28:1,      p.m [1] - 1:7             12:18, 15:12, 15:19,        Potter [2] - 51:23,        provides [8] - 12:8,
  29:22                       page [21] - 13:7,         39:1, 46:2, 46:7,          53:11                      14:11, 14:14, 14:18,
   Opinion [11] - 57:20,     24:19, 25:7, 26:3,         48:19, 48:22, 54:7,         practice [2] - 53:15,     14:19, 21:10, 29:24,
  58:23, 59:11, 59:25,       28:20, 29:6, 29:20,        73:6, 83:14                56:13                      40:22
  61:22, 62:3, 62:8,         32:9, 34:8, 34:9,           per [1] - 51:5             preclude [1] - 84:21       providing [2] - 8:1,
  62:10, 62:19, 71:22        35:25, 39:15, 42:12,        percent [6] - 5:11,        prepared [3] - 59:13,     11:16
   opinion [47] - 5:23,      55:17, 57:21, 72:25,       5:12, 5:15, 5:16, 12:6,    60:21, 62:1                 provision [39] -
  6:1, 6:4, 20:17, 31:23,    74:11, 75:21, 75:22,       61:15                       preparing [1] - 46:18     21:20, 23:21, 24:13,




                             CMH              OCR             RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 96 of 99 PageID #: 21999


                                   USA v. Greebel - Daubert Hearing                                                                   9
  26:4, 29:7, 34:10,         21:6, 28:3, 32:2,          recognizable [1] -         relying [9] - 43:25,      Retrophin [11] -
  34:12, 35:11, 36:14,       32:10, 36:25, 40:12,      19:4                       60:7, 60:11, 60:18,       45:11, 46:3, 46:7,
  50:17, 63:25, 67:12,       41:19, 51:3, 51:14,        recognize [1] - 69:13     61:17, 61:18, 61:22,      46:9, 46:10, 46:12,
  73:24, 74:1, 74:13,        51:15, 56:24, 81:25,       recognizing [1] -         61:25                     46:13, 65:24, 66:3,
  74:16, 74:17, 74:25,       82:10                     75:4                        remember [11] -          66:6, 66:9
  75:1, 75:7, 75:18,                                    record [8] - 2:18, 3:7,   43:15, 58:7, 66:15,        review [10] - 21:4,
  76:2, 76:4, 76:14,                   R               19:15, 31:11, 33:4,        68:2, 68:9, 68:10,        31:13, 34:11, 43:8,
  76:16, 76:20, 77:9,                                  36:3, 76:6, 85:16          68:17, 71:23, 73:22,      44:3, 61:8, 61:11,
  77:15, 78:5, 78:23,         R168759 [2] - 34:7,       recorded [1] - 1:25       80:12, 81:2               69:22, 73:18, 75:11
  79:4, 79:10, 79:20,        34:8                       RECROSS [2] -              remote [1] - 28:8         reviewed [14] - 6:25,
  79:23, 80:2, 80:21,         raise [1] - 3:4          82:18, 87:8                 removed [1] - 77:1       14:5, 19:14, 44:16,
  80:22, 81:17, 83:6          raised [2] - 23:19,       RECROSS-                   Renaissance [1] -        44:25, 61:9, 61:12,
   provisions [20] -         23:25                     EXAMINATION [2] -          33:4                      69:3, 71:4, 73:20,
  10:23, 12:7, 16:14,         raises [1] - 15:22       82:18, 87:8                 renditions [1] - 35:9    73:25, 74:4, 74:10,
  24:5, 25:17, 30:15,         ran [1] - 61:24           redirect [1] - 81:7        repeatedly [1] -         75:25
  33:16, 34:16, 35:1,         RANDY [1] - 1:19          REDIRECT [2] -            78:24                      revisit [1] - 11:2
  37:9, 56:17, 63:7,          range [1] - 49:15        81:10, 87:7                 rephrase [2] - 70:19,     risk [3] - 8:20, 85:4,
  63:13, 63:16, 64:15,        rarely [4] - 6:13,        reduced [1] - 82:12       77:22                     85:5
  67:14, 67:16, 75:17,       16:20, 47:6                REED [1] - 1:19            rephrases [1] - 70:20     risks [1] - 10:4
  78:22, 80:23                rather [6] - 4:25,        refer [1] - 5:24           replicate [1] - 80:15     road [1] - 11:17
   public [12] - 5:3, 5:6,   12:23, 21:22, 54:8,        reference [7] - 33:17,     report [1] - 46:20        ROHDE [1] - 1:12
  7:6, 14:19, 19:15,         54:19, 55:14              42:15, 42:16, 43:22,        Reporter [1] - 1:22       role [5] - 48:2, 48:3,
  20:14, 36:3, 45:14,         Re [1] - 33:4            44:3, 50:15, 54:3           reports [2] - 27:11,     48:7, 48:8, 48:10
  49:4, 56:11, 57:15,         reach [4] - 23:20,        referenced [1] - 9:4      69:4                       room [1] - 53:12
  60:3                       23:25, 42:22, 61:22                                   representing [4] -        Rosenfeld [2] -
                                                        references [1] - 42:4
   publicly [4] - 18:19,      read [13] - 42:15,                                  6:13, 6:14, 7:23, 8:5     45:23, 66:9
                                                        referencing [1] -
  38:11, 39:10, 64:22        44:18, 50:7, 69:16,                                   reputation [1] -          roughly [1] - 5:16
                                                       25:14
   pull [1] - 75:20          69:24, 74:5, 74:11,                                  36:24                      rules [2] - 2:21,
                                                        referring [3] - 44:13,
   pulled [1] - 38:10        77:2, 77:3, 77:9,                                     reputational [1] -       19:23
                                                       49:12
   purchased [2] -           79:22, 80:2, 83:8          refers [3] - 26:3,        8:20                       run [6] - 56:12,
  52:25, 53:4                 reading [9] - 54:13,     29:5, 65:14                 require [2] - 41:13,     58:10, 58:12, 68:12,
   purpose [1] - 59:22       66:1, 66:2, 66:5, 66:8,    reflects [1] - 36:21      41:25                     68:13, 68:14
   purposes [9] - 2:18,      66:17, 67:6, 67:7,         regarding [1] - 40:7       required [5] - 12:4,      running [1] - 56:23
  23:1, 23:7, 30:24,         67:16                                                27:22, 40:13, 51:2,        RX [1] - 36:13
                                                        regardless [1] -
  31:1, 36:12, 72:11,         ready [3] - 2:6, 2:25,                              56:6
                                                       61:12
  74:17, 77:4                3:2                        regulatory [1] - 28:6      requires [1] - 29:7                 S
   pursuant [2] - 28:22,      real [5] - 19:24,                                    research [3] - 43:5,
                                                        relate [3] - 39:4,
  82:23                      20:25, 22:10, 35:16,                                 43:22, 43:25               salary [1] - 24:4
                                                       45:8, 48:22
   push [1] - 35:20          51:3                                                  resolution [1] - 17:5     saw [1] - 44:17
                                                        related [10] - 30:19,
   pushed [1] - 9:24          reality [2] - 22:10,                                 resort [1] - 11:10        schedule [1] - 85:12
                                                       39:13, 39:16, 44:6,
   pushing [1] - 12:14       28:11                                                 resources [2] - 4:11,     School [1] - 69:20
                                                       44:25, 60:12, 67:17,
   put [8] - 14:20,           really [9] - 12:4,       67:22, 69:10, 71:23        6:7                        school [3] - 4:1, 4:2,
  28:10, 30:21, 31:15,       12:10, 12:13, 12:22,       relates [1] - 39:25        respect [5] - 5:18,      4:8
  34:3, 36:14, 39:14,        21:4, 21:7, 21:8,                                    15:5, 16:18, 42:19,        scientific [2] - 53:6,
                                                        relating [1] - 24:5
  85:16                      21:21, 84:22                                         68:23                     53:7
                                                        relationship [6] -
   putting [2] - 52:20,       reason [3] - 12:19,                                  respond [3] - 38:22,      scope [1] - 58:16
                                                       46:2, 46:6, 48:23,
  61:7                       29:8, 42:24                                          38:25, 84:20               screen [4] - 36:6,
                                                       48:25, 49:20, 50:3
                              reasonable [2] -                                     responsibilities [1] -   36:14, 39:14, 78:10
                                                        relatively [3] - 22:8,
             Q               8:19, 9:3                 22:9, 66:1                 27:13                      search [29] - 18:19,
                              reasonably [3] -                                     responsibility [1] -     18:23, 19:1, 19:2,
                                                        release [15] - 10:15,
   quality [1] - 22:19       19:4, 51:16, 65:23                                                             19:4, 19:10, 19:15,
                                                       10:17, 10:19, 10:23,       57:9
   quarterly [2] - 56:24,     reasoning [1] - 27:25                                                         19:17, 19:18, 19:20,
                                                       12:10, 21:13, 21:15,        restricted [2] - 25:3,
  57:8                        reasons [2] - 42:22,                                                          19:22, 20:1, 36:3,
                                                       29:20, 29:22, 32:9,        25:6
   questions [7] -           78:19                                                                          60:10, 60:12, 61:1,
                                                       32:11, 32:17, 52:24,        restrictive [1] - 7:21
  37:24, 38:22, 46:23,        receive [5] - 25:10,                                                          61:3, 66:12, 67:24,
                                                       53:1, 62:24                 results [3] - 17:13,
  73:23, 79:8, 82:4,         28:23, 55:7, 81:24,                                                            67:25, 68:2, 68:8,
                                                        Release [1] - 32:24       43:17, 60:9
  82:16                      82:1                                                                           68:12, 68:14, 68:15,
                                                        releases [1] - 22:12       retain [1] - 9:6
   quickly [2] - 33:6,        receiving [2] - 7:20,                                                         69:25, 80:8, 80:13,
                                                        reliability [1] - 58:18    retained [1] - 18:12
  75:20                      76:25                                                                          80:15
                                                        relies [1] - 38:10         retired [1] - 48:5
   quite [15] - 9:1, 12:8,    Recess [1] - 2:11                                                              searched [2] - 69:3,
                                                        rely [1] - 44:2            retread [1] - 38:17




                             CMH             OCR             RMR              CRR             FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 97 of 99 PageID #: 22000


                                  USA v. Greebel - Daubert Hearing                                                                  10
  80:25                     32:2, 32:14, 51:19,         significance [1] -          sorry [14] - 20:6,        1:15, 4:22
   searches [13] -          51:22, 53:2, 53:4,         72:6                        46:5, 49:12, 61:21,         stating [1] - 77:2
  43:13, 43:17, 57:23,      71:11, 71:16, 71:17,        significant [13] -         63:11, 69:16, 70:22,        status [1] - 50:3
  58:10, 58:12, 58:14,      71:19                      12:20, 21:13, 22:6,         74:2, 74:23, 75:19,         statute [1] - 30:7
  61:23, 61:24, 68:24,       Services [1] - 71:9       25:13, 28:16, 30:5,         76:25, 77:24, 84:4,         statutes [2] - 29:25
  79:24, 80:4, 80:6          set [8] - 2:8, 42:8,      32:6, 41:25, 52:24,         85:15                       stenography [1] -
   seat [1] - 3:6           50:16, 57:12, 73:17,       53:3, 53:6, 53:9,            sort [9] - 5:9, 17:4,     1:25
   SEC [1] - 57:23          81:13, 86:1, 86:3          81:23                       17:5, 19:14, 48:21,         Stephen [1] - 79:12
   second [6] - 28:24,       setting [1] - 44:11        similar [11] - 19:5,       53:6, 59:3, 67:8,           steps [2] - 10:4,
  29:1, 40:25, 41:7,         settle [10] - 11:6,       30:16, 32:13, 34:15,        75:15                      45:10
  43:5, 51:15               23:18, 41:12, 72:14,       36:2, 36:18, 37:11,          source [2] - 20:14,        Steve [2] - 66:9,
   secrets [2] - 8:21       72:17, 72:20, 72:24,       47:17, 78:5, 79:17,         59:20                      79:12
   section [1] - 28:22      73:10, 73:11               80:20                        sources [1] - 59:14        Steven [1] - 45:23
   see [42] - 12:9, 24:5,    settlement [29] -          similarities [13] -         space [1] - 61:25          Stewart [2] - 51:23,
  26:10, 26:24, 30:14,      10:21, 10:22, 11:11,       31:24, 59:16, 62:11,         speaking [2] - 4:21,      53:11
  32:8, 32:18, 35:7,        11:14, 11:16, 11:20,       62:21, 63:4, 63:15,         57:5                        stickler [2] - 35:13,
  35:8, 35:24, 39:15,       12:11, 12:16, 12:18,       71:23, 72:1, 72:7,           specialize [1] - 5:5      35:19
  39:16, 39:21, 42:4,       13:1, 14:10, 14:22,        72:9, 72:15, 73:8            specific [26] - 17:16,     still [4] - 12:25,
  42:12, 42:23, 42:25,      15:2, 15:3, 15:23,          similarly [3] - 34:15,     28:2, 29:24, 32:2,         29:11, 81:14, 83:11
  43:3, 43:6, 43:9,         19:5, 21:24, 22:1,         36:5, 37:8                  38:15, 40:5, 40:12,         stipulating [1] -
  43:23, 44:4, 49:7,        23:23, 24:1, 32:20,         simple [2] - 10:15,        40:14, 41:14, 42:8,        85:17
  50:13, 51:18, 51:23,      36:2, 39:4, 47:2,          19:3                        42:16, 47:2, 47:10,         stock [3] - 25:3,
  52:2, 53:13, 53:19,       48:14, 49:3, 50:17,         simultaneously [1] -       48:13, 49:3, 50:16,        25:6, 25:8
  62:12, 64:7, 64:9,        53:22                      84:17                       51:3, 51:10, 51:14,         stop [1] - 75:23
  64:25, 66:18, 69:15,       settlement/                sit [1] - 81:2             53:21, 68:21, 70:23,        stopped [1] - 68:17
  69:18, 70:6, 71:2,        consulting [2] - 15:9,      sitting [5] - 43:20,       71:15, 71:18, 72:3          straight [1] - 14:9
  71:13, 76:2, 76:23        17:14                      54:13, 68:7, 80:14,          specifically [3] -         straightforward [2] -
   seeds [1] - 49:24         settling [1] - 67:11      81:2                        17:13, 31:5, 69:8          11:20, 74:24
   seeing [1] - 59:21        seven [2] - 55:8,          situation [3] - 9:20,       specificity [3] - 21:2,    Street [1] - 69:19
   seeking [1] - 8:10       63:24                      17:8, 56:7                  51:11, 71:18                strike [3] - 42:19,
   seldom [1] - 28:12        several [8] - 4:10,        situations [4] - 6:16,      specified [1] - 64:9      78:7, 79:25
   send [1] - 46:20         21:19, 56:6, 67:10,        9:19, 11:9, 83:13            specify [1] - 27:10        structured [2] -
   senior [11] - 5:21,      67:12, 68:22, 69:18,        six [2] - 14:15, 55:7       speed [1] - 38:19         11:23, 23:21
  6:6, 6:8, 7:15, 7:17,     75:1                        skeptical [1] - 35:2        spell [1] - 3:6            structures [1] - 5:15
  8:23, 9:6, 24:8, 41:24,    severance [2] -            skinny [1] - 35:7           spend [2] - 5:10,          struggling [1] -
  53:25, 75:15              24:15, 82:8                 slightly [1] - 5:6         49:1                       61:21
   sense [3] - 34:22,        sex [1] - 9:9              small [2] - 9:18,           sporadically [1] -         studied [1] - 4:5
  84:18, 85:23               shall [1] - 28:23         51:21                       57:7                        stuff [2] - 44:9, 55:16
   sensitive [1] - 9:2       shareholder [1] -          smaller [2] - 56:14,        staff [5] - 19:7, 19:8,    sub [1] - 24:13
   sent [1] - 45:1          28:6                       56:17                       19:9, 19:12, 19:14          submission [3] -
   sentence [1] - 50:8       shareholders [2] -         SMITH [1] - 1:13            stand [1] - 85:24         84:15, 84:24, 86:2
   separate [5] - 2:2,      11:19, 14:20                smooth [1] - 57:12          standard [4] - 27:10,      submissions [1] -
  2:12, 25:19, 25:22,        shares [1] - 25:8          smoothly [2] - 8:24,       40:14, 40:17, 51:8         85:9
  80:21                      Shkreli [1] - 76:24       9:3                          standards [3] - 12:2,      subsection [2] -
   separated [2] - 8:2,      Shkreli's [2] - 73:18,     solely [3] - 33:24,        21:8, 28:16                28:22, 29:5
  23:17                     74:5                       65:15, 79:19                 standing [1] - 36:22       subset [10] - 41:8,
   separately [1] - 2:20     shorter [1] - 32:5         solicit [3] - 7:22,         standpoint [2] -          41:10, 41:11, 41:18,
   separating [1] - 10:5     shorthand [1] -           12:12, 21:19                28:9, 28:13                42:10, 42:16, 58:25
   separation [8] - 9:20,   41:23                       someone [7] - 6:3,          start [2] - 2:25, 12:18    subsidized [2] -
  10:14, 25:1, 26:9,         show [7] - 20:5,          30:25, 55:14, 68:12,         started [3] - 19:2,       24:24, 24:25
  28:24, 29:1, 50:2,        39:11, 61:19, 61:20,       80:6, 80:7, 80:13           45:17, 49:22                substance [2] -
  69:4                      63:11, 68:6                 sometimes [7] -             starts [2] - 28:21,       32:12, 41:25
   September [3] -           showed [2] - 73:22,       5:20, 7:24, 9:23,           67:10                       substantially [1] -
  39:12, 59:5, 59:10        76:9                       10:21, 14:12, 64:4,          state [4] - 3:6, 8:19,    78:5
   sequentially [1] -        shut [1] - 84:5           64:11                       9:10, 18:7                  substantive [2] -
  58:2                       side [4] - 5:19, 38:22,    somewhat [3] - 35:2,        statement [3] - 12:4,     46:20, 63:15
   series [1] - 10:18       51:22, 52:4                61:4, 71:18                 53:24, 65:13                sue [4] - 10:19,
   serve [1] - 71:10         sides [4] - 6:11,          somewhere [3] -             STATES [3] - 1:1,         21:20, 30:6, 67:12
   served [1] - 18:13       16:10, 16:11, 21:12        14:5, 68:1, 71:17           1:3, 1:10                   sued [1] - 8:22
   services [11] - 29:8,     sign [1] - 79:25           Sonoma [1] - 67:1           States [5] - 1:5, 1:13,    sufficient [1] - 26:18




                            CMH              OCR             RMR                 CRR           FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 98 of 99 PageID #: 22001


                                  USA v. Greebel - Daubert Hearing                                                                       11
   suggest [1] - 67:15      13:3, 23:22                37:7, 44:23, 52:22,           19:25, 64:16, 70:19,        United [5] - 1:5, 1:13,
   sum [1] - 28:25           terms [17] - 6:2,         52:23, 53:1, 56:7,            77:13, 80:17, 84:2,        1:15, 4:22
   summary [1] - 39:16      6:23, 24:11, 25:12,        62:14, 69:22, 76:24           84:4, 85:9                  universe [1] - 61:5
   supplemental [3] -       26:21, 35:5, 50:9,          throughout [2] -              trying [16] - 8:17,        University [3] - 4:4,
  84:13, 84:15, 84:23       50:11, 51:8, 51:10,        72:15, 73:5                   9:2, 12:10, 12:22,         4:5, 4:6
   supplemented [1] -       53:18, 54:24, 55:7,         timing [1] - 84:2            19:4, 23:25, 30:7,          unless [2] - 23:2,
  39:10                     56:6, 68:2, 68:9,           title [7] - 33:2, 40:20,     35:14, 41:21, 53:10,       60:15
   supposed [1] - 77:2      68:10                      48:11, 63:7, 63:18,           59:3, 69:6, 77:4, 78:8,     unlikely [3] - 28:12,
   suppression [1] -         test [1] - 53:9           63:19, 63:20                  78:12, 80:9                35:6, 35:16
  2:24                       testified [9] - 3:13,      titles [2] - 48:5,            TSOU [1] - 1:21            unpaid [2] - 24:3,
   surprisingly [1] -       17:17, 17:21, 17:22,       63:20                          turn [8] - 29:5, 33:6,    24:4
  25:2                      17:24, 18:5, 33:9,          today [12] - 18:21,          34:6, 34:9, 42:12,          unusual [5] - 15:11,
   switching [1] - 7:9      38:14, 38:21               23:7, 30:15, 30:24,           68:16, 70:22, 73:12        16:7, 16:15, 34:20,
   sworn [2] - 3:5, 3:13     testify [4] - 18:13,      34:1, 34:20, 35:8,             turning [4] - 23:14,      64:4
   system [1] - 34:3        42:9, 85:4, 85:6           36:12, 38:21, 43:13,          26:3, 27:5, 28:20           up [22] - 2:8, 6:22,
                             testimony [6] -           43:20, 68:7                    turpitude [6] - 36:20,    7:19, 10:11, 10:12,
                            38:17, 44:8, 55:12,         today's [3] - 23:1,          36:24, 37:3, 37:4,         16:2, 19:4, 20:2, 28:7,
             T
                            72:21, 74:24, 84:16        28:5, 31:1                    77:24, 79:5                35:23, 36:9, 36:14,
   talks [4] - 24:3,         text [2] - 65:15, 73:2     together [5] - 28:25,         two [14] - 16:2,          38:19, 39:14, 43:21,
  24:19, 24:23, 36:18        Thanksgiving [4] -        55:1, 55:5, 55:15,            23:14, 24:2, 26:12,        45:14, 55:3, 63:24,
   tasks [1] - 40:14        85:5, 85:6, 85:8, 85:9     58:8                          38:24, 39:3, 40:11,        68:16, 74:2, 75:20,
   team [2] - 6:19,          THE [60] - 1:10, 2:2,      tomorrow [3] -               42:23, 44:23, 51:13,       80:9
  44:12                     2:10, 2:14, 2:19, 3:2,     85:12, 85:25, 86:4            52:1, 52:22, 62:14,         utilize [2] - 28:4,
   technically [1] -        3:4, 3:6, 3:8, 3:10,        tonight [2] - 84:12,         64:10                      40:23
  65:20                     12:15, 12:17, 16:10,       85:25                          Type [1] - 20:13           utilized [2] - 39:22,
   ten [2] - 4:15, 39:15    16:11, 23:4, 31:3,          tool [2] - 72:13,             type [18] - 7:16, 9:16,   49:4
   tens [1] - 7:2           31:12, 37:15, 37:18,       72:23                         10:12, 12:21, 21:1,
   term [10] - 5:13,        38:8, 54:21, 54:24,         toolkit [1] - 73:9           25:23, 35:8, 40:17,                   V
  24:9, 26:4, 28:22,        55:6, 55:12, 56:1,          top [4] - 24:7, 25:23,       41:13, 47:2, 47:10,
  29:3, 32:4, 35:15,        56:10, 56:18, 56:20,       25:25, 70:9                   47:16, 48:13, 49:3,         vacation [2] - 24:4,
  35:23, 41:2, 53:7         57:1, 57:4, 57:13,          topic [3] - 8:15, 33:7,      65:22, 67:25, 80:8,        51:6
   terminate [2] - 77:18,   58:22, 58:24, 59:2,        81:9                          80:13                       vacuum [2] - 57:4,
  81:14                     70:19, 76:6, 76:10,         total [1] - 26:21             typed [1] - 80:12         57:7
   terminated [9] -         77:11, 77:22, 81:4,         toward [1] - 32:5             types [8] - 9:1, 9:10,     vague [4] - 11:25,
  30:10, 77:7, 78:9,        81:7, 82:5, 82:8,           towards [1] - 25:17          9:17, 10:13, 25:7,         20:24, 20:25, 32:15
  78:13, 78:17, 78:18,      82:11, 82:13, 82:14,        trade [1] - 8:21             32:8, 39:8, 40:7            value [2] - 14:18,
  81:24, 82:2, 82:6         82:17, 84:2, 84:10,         tradeoff [1] - 35:18          typical [2] - 15:7,       14:21
   terminates [1] -         84:14, 84:17, 84:22,        training [2] - 82:24,        52:21                       vanilla [3] - 40:4,
  28:22                     85:2, 85:7, 85:13,         82:25                          typically [5] - 18:15,    51:2, 65:22
   terminating [1] -        85:15, 85:21, 86:2,         TRANSCRIPT [1] -             26:9, 28:13, 81:22,         variety [7] - 9:10,
  7:10                      86:5, 86:9                 1:9                           81:25                      24:8, 35:4, 51:9,
   termination [40] -        theft [2] - 36:19, 37:2    transcript [3] - 1:25,        Tyson [8] - 23:7,         59:17, 62:12, 72:11
  7:11, 7:15, 9:16,          theme [1] - 32:1          2:3, 85:25                    23:12, 24:22, 30:16,        various [2] - 44:20,
  33:16, 33:24, 34:10,       themselves [1] -           transcription [1] -          56:5, 56:12, 70:5,         46:24
  34:12, 34:15, 36:5,       71:17                      1:25                          70:9                        vehicle [2] - 72:17,
  36:14, 36:15, 37:8,        theoretical [1] - 73:5     transition [1] - 70:12                                  72:19
  49:22, 49:24, 73:24,       they've [1] - 35:1         transitioned [1] -                      U                version [1] - 35:7
  73:25, 74:13, 74:16,       thinking [4] - 15:17,     48:11                                                     versus [2] - 5:5,
  74:20, 74:25, 75:4,       40:7, 41:18, 52:8                                         ultimate [1] - 56:2       81:21
                                                        treatment [2] -
  75:6, 75:17, 76:2,         third [2] - 34:9, 75:22                                  ultimately [2] - 20:2,     vesting [2] - 24:24,
                                                       81:25, 82:10
  76:13, 76:16, 76:19,       thousands [4] - 7:2,                                    72:21                      25:3
                                                        trial [5] - 2:3, 2:20,
  77:8, 77:15, 78:4,        7:3, 22:7                                                 uncomfortable [2] -        viable [1] - 10:9
                                                       34:4, 45:12, 85:8
  78:23, 79:3, 79:10,        threat [2] - 49:5,                                      34:25, 35:23                view [1] - 83:21
                                                        triggered [1] - 35:17
  79:19, 79:23, 80:2,       50:10                                                     under [7] - 19:12,         Virginia [1] - 4:5
                                                        true [9] - 22:22,
  80:18, 81:14, 81:25,       threats [5] - 8:24,                                     23:15, 42:24, 54:23,        visible [1] - 69:6
                                                       33:10, 37:6, 46:11,
  82:9                      49:9, 49:18, 49:19                                       55:8, 81:18, 81:25          Volition [1] - 36:13
                                                       46:15, 46:16, 50:5,
   terminations [4] -        three [19] - 14:14,                                      underlying [2] -           voluntary [3] - 9:23,
                                                       54:10, 65:20
  80:9, 81:20, 81:21,       24:17, 24:18, 25:7,                                      38:9, 40:21                9:25
                                                        truly [1] - 19:22
  81:22                     26:3, 26:6, 26:11,                                        UNITED [3] - 1:1,
                                                        truthfully [1] - 14:20
   terminology [2] -        26:12, 26:23, 34:10,                                     1:3, 1:10
                                                        try [11] - 10:7, 10:8,




                            CMH              OCR             RMR                   CRR           FCRR
Case 1:15-cr-00637-KAM Document 685 Filed 10/17/18 Page 99 of 99 PageID #: 22002


                                   USA v. Greebel - Daubert Hearing         12
                             26:12, 26:17, 26:18,
             W
                             26:22, 26:23, 44:21,
   wait [1] - 70:19          44:22
   Wall [1] - 69:19           years [13] - 3:25, 4:9,
   wants [4] - 21:14,        6:24, 17:23, 24:17,
  23:2, 26:19, 38:15         24:18, 26:11, 26:12,
   ways [2] - 76:24,         26:13, 50:1, 56:7,
  78:8                       62:4, 83:2
   week [4] - 21:3, 27:9,     YORK [1] - 1:1
  40:5, 51:4                  York [6] - 1:5, 1:16,
   well-known [1] -          1:18, 1:23, 4:20
  4:10                        yourself [4] - 45:11,
   whereas [1] - 37:3        58:10, 58:12, 68:12
   whistleblower [1] -
  9:9                                   Z
   whole [11] - 35:13,
  35:16, 49:15, 54:2,         zero [1] - 62:7
  54:9, 54:20, 54:25,
  55:4, 65:7, 77:10,
  83:8
   wide [1] - 61:3
   willful [4] - 35:3,
  35:4, 35:5, 35:8
   Williams [1] - 67:1
   willing [3] - 11:19,
  22:17, 28:15
   WINSTON [1] - 1:20
   with.. [1] - 68:3
   witness [3] - 3:5,
  38:8, 84:9
   WITNESS [11] - 3:8,
  12:17, 16:11, 54:24,
  55:12, 56:10, 56:20,
  57:4, 58:24, 82:8,
  82:13
   witness' [1] - 84:16
   WITNESSES [1] -
  87:2
   word [5] - 8:11, 8:13,
  35:5, 69:15
   words [2] - 68:4,
  70:15
   works [1] - 6:22
   world [8] - 19:24,
  28:5, 35:17, 40:17,
  41:5, 51:3, 51:13,
  72:11
   worried [1] - 10:10
   worth [1] - 35:21
   write [1] - 46:19
   written [4] - 9:15,
  27:11, 51:25, 83:6
   wrote [1] - 70:8

             Y
   Yaffe [3] - 45:21,
  66:9, 71:2
   year [12] - 4:16, 4:18,
  14:15, 24:17, 26:6,




                             CMH                OCR     RMR   CRR   FCRR
